Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 1 of 162

To: Se 5

4
GODADDY LLC Uy eee
ATT: Aman Bhutani/Designated Agent 28 Pp)
14455 N. Hayden Rd. tes ar Qo
Scottsdale, AZ 85260 ~ Ba,
MP eapy, SU,
Dip,

GODADDY LLC is the Domain Registrar of Record of the following Concealed Entities:

a) cheaterexpose.com
b) exposecheater.com
c) cheaterboard.com

Attached are the documents for the lawsuit | filed against you and the above Entities Concealed by your
privacy policy. In addition to the GODADDY LLC Court SUMMONS AND DOCUMENTS attached, | have
served you the Court SUMMONS and DOCUMENTS for the Concealed Entities because you are their

Domain Registrar of Record and their identities/physical addresses are concealed by you.

The DOCUMENTS attached are:

8:20-CV-01066-TDC SUMMONS IN ACIVIL ACTION
8:20-CV-01066-TDC CASE MANAGEMENT ORDER
8:20-CV-01066-TDC COMPLAINT

/s/ Obadiah O. Kegege 6/23/2020
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 2 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 19 of 62

AO 440 (Rev. 6°12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
}
Plaintiffts) )
v. Civil Actian No, TOC-20-1066
)
GODADDY LLC, et ai. )
)
J
Defendant(s) )
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Aman Bhutanv/Designated Agent

GODADDY LLC
14455 N. Hayden Ra,
Scottsdale, AZ 85260

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt. MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also musi file your answer or motion with the court.

  
   

CLERK OF COURT We ye
Oe

Signature of Clerk or Deputy Clerk

Date: 6/16/2020
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 3 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 20 of 62

AQ) 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1}}

was received by me on (dure)

This summons for (name of individual and tele, if any) G bbAt> by LAL

FT personally served the summons on the individual at (place)

On dare} ; OF

C9 Tleft the summons at the individual’s residence or usual place of abade with framed

. a person of suituble age and discretion who resides there,

On fuade) .and mailed a copy to the individual’s last known address; or

© LT served the summons on frame of individual)
designated by law to accept service of process on behalf of (name of organization)

On (date) ,or
“FT I returned the summons unexecuted because

SM Other (pecifi): Goeved us~4 USPS Cart fied mel Petry; ‘ted
iso CoRR aH LLC wes Sova We chronic Cum man vy amail

My fees areS QS. of for travel and $ (S. os for services, for a total of $ 40.08

i deciare under penalty of perjury that this information is true.

Date: OF -2} -2020 — Ob -L a '

Servers signature

OLAD inte O- ICEGESE
Printed name and ase

y “oO B0* ((\S5
G caen \o AC, Mb Bot 8
Server 'y udiress
Addinonal information regarding attempted service, etc:
Cae gttedsd Usps Retin Rcerpt
andi gttecnad Lat, to CopaDBy LLC
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 4 of 162

U.S. Postal Service™

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

    

For delivery information, visit our website at www.usps.com®.
SCQTTSDALEE AZ (85260/\ j a

Certified Mail Fee

 

0747
PB 5 25
Extra Services & Fees (check bax, add ae ‘
(Ratu Receipt hardcopy) 5
(Return Receipt (electronic) s_ $9.00 Postmark
ertified Mail Restricted Delivery =$__@y) fy _ Here

(Adult Signature Required $ “ oy
$i ott

(ClAdutt Signature Restricted Delivery $e
|Postage ak =
$320

Total Postage and Fees 06/23/2020
$ $15.05

Sent To GodaDdy Wwe

re and Apt. oA. Bee ey ee ape ae ee

4455 N, HeYden Ba.
AZ 85260

i]
Butt Ti ole eM alee BCom iar ote lir)

 

 

7020 OO50 O001 0314 2306

City, Slate, ZiPy-4

  
      
 

     

  
    
     

 

     

 

4
Ur lela eats)

 

 
 

PSN 7530-02

  

eee

 

 

 

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY
= Complete items 1, 2, and 3. A me

lm Print your name and aasese.on the reverse x = ee
u. A

So Ene Spel oe eae eae B. Ri by (Printed Name) C. Date of Delivery

@ Attach this card to the back of the mailpiece,
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 1? C1 Yes

QoDReDy 4 oe if YES, enter delivery address below: + [] No
| Lx5S N- Heydin RA
Coots dele, A2 85260

FNNWALAN AVAIL UWUNUULVINL (2 ensoumy SA no

 

 

 

 

 

 

 

Certified Del
9590 9402 5601 9274 4913 43 CeweiMe nics pdvey 0 tum Recap for
O Collect on ae =
2. Article Number (Transtar fram canine “a aii. Hl pshen au peneey Restricted Delivery 5 sora Genta
~ 3920 po%0 0001 0314 SUES _ Insured Mal Restricted Delvry Restricted Delivery

 

~~~ PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 ‘Se 5 of 162

Case No.: 8:20-CV-01066-TDC Ra

_ ox»
& “r 0
CERTIFICATE OF SERVICE 7 Bree,

2D,
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 17 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (WTFSCAM.COM) Up-to-date contact information/email as provided by ICANN

were served via email to WTFSCAM.COM using the official email provided by the Domain Registrar of
Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as required by
the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: WTFSCAM.COM
Domain Registrant Email: pw-d58086297cafl2dcd80828bec0cc4f77 @ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 6 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 17 of 62

AQ 4460 (Rew. G62) Swiusons tia Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintiffs) }
v. Civil Action No, TDC-20-1066
}
WTFSCAM.COM, et af , )
)
)
Detendantis) }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} WTFSCAM.COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT. Michael Goidfarb/Designated Agent
1300 E. Missouri Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you,

Within 21 days afier service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) --- you must serve on the plainuff an answer to the attached complaint or a motion under Rule 2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are:

Obadian O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must Ble your answer or moton with the court. ae
Sons Dec

f Cc
(3 LNG

   
  

la forg a NS
CLERK OF COURT ¥ ears
SAR 3/

Stenatuare of Clerk or Deputy Clerk
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 7 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 18 of 62

ALH440 (Rey. 06/12) Summons ina Civil Action (fae 27

Civil Action No, TDC-20-1066

 

PROOF OF SERVICE
(This section should nat be jiled with the court unless required by Fed. R. Civ, P. 4 (ij)

This sermons for fname of fndivicual and title, if any) WT. FS CAM - Lo mM

was received by me on (dare) / a2 ( 20oO

(7 { personally served the summons on the individual at (place)

On (date) , Or

(J f feft the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

ON (date) , and mailed a copy to the individual's last knowe address; or

© E served the summons on (name of mdividual) . whe is
designated by law to accept service of process on behalf of (frame of vrgunizution)

On (date) >, OF

0 Tretumed the summons unexecuted because .or

MH Other pspecif: + faved Sammon elon WTE SCAM. Corny pod
amar LL Qrov'dad by Doman Regis tray oF P| Rector |

and aveleble on D omer'e, Name. Ls okuf
My fees are 5 for travel and for services, for a toiaf of $ g.00

I declare under penalty of perjury that this information is true.

Date: OtF-26 -2020 —s Olve Lidl + -

Server's slanature

OSADIAt Oo:  KESGESE

Pd Bor WS Ss
Byeonbett, mp, 207638
"Server ' address
Additional rnformation regarding attempted service, ete:
CF nis atkached CaxvtdcHe oh Coyvice a. aA

amek Communreaten
CTT Case 8:20-cv-01888- MHS ESB GRIER N PIEN OF EIS 0 BEqeS br 162
™ Gmail Obadiah Kegege <obadiahke@gqmail.com>

US District Court Case No.: 8:20-CV-01066-TDC WTFSCAM.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:52 PM
To: pw-d58086297caf12dcd80828bec0cc4f77 @privacyguardian.org
Ce: legal@namesilo.com, abuse@namesilo.com

Dear WTFSCAM.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 5 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of WTFSCAM.COM up-to-date contact email available on the Whois.com Domain
Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name Registration
Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - wtfscam.com.jpg
1446K

4 Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar3307463158792773690&simpl=msg-a%3Ar330746315... 1/2
Tieton Case 8:20-cv-01888- TEE SGUeRN? PPHEUUASEISO PEGE SBF 162

=} 3790K

2 Certificate of Service - WTFSCAM_COM.pdf
— 426K

=] WTFSCAM.COM ICANN Lookup 2020_07_26.pdf
— 135K

= WTFSCAM.COM Whois Lookup 2020_07_26.pdf
— 73K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar3307463158792773690&simpl=msg-a%3Ar330746315... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 10 of 162

Case No.: 8:20-CV-01066-TDC Sz
wy,

JU 26 Pee
CERTIFICATE OF SERVICE . ag ~Ce0
ad iy ae 8,
&. Coup.
LAA
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 15 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (HELLOCHEATERS.COM) Up-to-date contact email as provided by ICANN

were served via email to HELLOCHEATERS.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: HELLOCHEATERS.COM

Domain Registrant Email: pw-f085723d6e81865be1238f23dfbf0185@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 11 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 16 of 62

40 440 (Rev, 00/12) Summons in a Civil Action (Page 2)
Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual amd titte, if any) flab [ 2
was received by me on (daze) G | aq } 202

 

{ T personally served the summons on the individual al (place)

OU (dete) : or

C} I left the summons at the individual’s residence or usual place of abode with (name
, a person of suitable age and discretion who resides there,
On saute) ,and mailed a copy te the individual’s last known address; or

O T served the summons on fname of indevidval) . whe is

designated by law to accept service of process on behalf of sume ef organization)

on (date) li or
C1 I returned the summons unexecuted because > or
— oye —
MM Other pees), L SANA Semavran Lxsing Hao chect®t ©. com’ ofver'el
amerl Prosi dad ley Domein Ragrwetrer oF Record
avaleble on Doumeoin NWaeme_ Lesleup

My fees ace $ for travel and 3 tor services, for a total of $ 0.00

, and

I declare under penalty of perjury that this information is true.

pac: OF ~RG-2020 Doe

Server x sigmatire

O8FDiah O KEQESE

Printed name and ule

P-o B@vxX WSR
Greaanbelt, Mats DoetbQ
Server's address a a
Additional information regarding atiempted service. ete:
Cae aterched Curtidvett oF Carin a. \
L Ce rm mahi coke rm *

Qme
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 12 of 162
Case 8:20-cv-01066-TDC DocumentS Filed 06/16/20 Page 15 of 62

AO 440 (Rev. 06°32) Surunons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintifiis)
¥. ) Civil Action No. TDC-20-1066
}
HELLOCHEATERS COM, et al , }
}
}
Diefendani(s) }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) HELLOCHEATERS.COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT. Michael Goldfarb/Designated Agent
1300 E. Missoun Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you,

Within 2) days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States desenbed in Fed. R. Civ.
P. {2 (4)(2) or (3) — vou must serve on the plainuff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served an the plainnff or plainuff’s attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1753
Greenbelt MD 20768. USA

if you fad to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motioa with the court.

CLERK OF COURT

 

Date: 6/16/2020
il - istri 8:2 01 TOC HELLOCHEATERS.COM
TRTID Case 8:20-cv-0T 086 POO acuinent 7 Hiled 07/28/20 Page 13 of 162
fl | Gmail Obadiah Kegege <obadiahke@qmail.com>

US District Court Case No.: 8:20-CV-01066-TDC HELLOCHEATERS.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:44 PM
To: pw-f085723d6e81865be1238f23dfbf01 85@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear HELLOCHEATERS.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 15 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of HELLOCHEATERS.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legai@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - hellocheaters.com.jpg
1433K

https://mail.google.com/mail/u/17ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar-1586907865438236795&simpl=msg-a%3Ar-15869078... 1/2
nae Case 8:20-cv-0f08E ABE GREENE PERLE ORG! BARE a SPti6z
2 Case Management Order 8-20-CV-01066-TDC, pdf
— 1136K

2 US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

3 Certificate of Service - HELLOCHEATERS_COM.pdf
— 424K

@) HELLOCHEATERS.COM Whois Lookup 2020_07_26.pdf
— 73K

«= HELLOCHEATERS.COM ICANN Lookup 2020_07_26.pdf
135K

https://mail.google.com/mail/u/1 7ik=558bb63f3&view=pt&search=all&permmsgid=msg-a%3Ar-1 5869078654 382367 95&simpl=msg-a%3Ar-15869078... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 15 of 162

Case No.: 8:20-CV-01066-TDC eo,

4r.
CERTIFICATE OF SERVICE 9 ~ ane,

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg, 13 of 62: SUMMONSIN ACIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant's (CHEATERXPOSED.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERXPOSED.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CHEATERXPOSED.COM
Domain Registrant Email: pw-b045d252466bcf27d57303f76a4b73f9@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 16 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 14 of 62

AQ 340 (Rev, 06/(2) Summens ina Civil Action (Page 2)

Civil Action No. TDOC-20-1066

PROOF OF SERVICE
(This section should aot be filed with the couri unless required by Fed, R. Civ. P. 4 (B)

This summons for giame of tadividual an tite, if any) Pose of ‘Cem
| ho rr,
was received by me on /dare} 6 | 22/20

iT Y personally served the summons on the individual at gofuee)
On (daie) 1 or
7 T left the summons at the individual's residence or usual place of abode with (name}

, 4 person of suitable age and discretion whe resides there,

, and mailed a copy to the individual's last known address: or

3 T served the summons on (sume of individual) , who is

designated by law to accept service of process on behalf of jname of urganizstion)

On (aie) :or

J Tretumed the summons unexecuted because

or
PR Other fepecif): LT Layled a Summon voin oF ci ok amol der
Cheterxpaccd- com Provide 4d by Doman Req ctrex . 9 Rewrd
Coun a) an e\olle on “D oma Acm a Loot tp
My fees are $ for travel and § for services, for a total of $ 0.00

I declare under penaity of perjury that this information is truce.

Date: oF -2¢-2020 Obedck +=

Server's signature

OLerAt oOo Fe&sese

Printed name ine tithe
Y°e® @x» wSB
Qyoan belt, tVO> AoF G Q

Server ‘y medrese
Addiional information regarding attempied service, etc:
Cad Atocha 4 Cast oske of- Qaxy (ce ond

C.ties Co mmunt cetlon >
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 17 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 13 of 62

AO 440 (Rev, G0//2} Summons tn a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
}
}
Plainnfi(s: )
v. Civil Achon No. TOC-20-1066
)
CHEATERXPOSED COM, et ai. . )
}
Defendanits} }

SUMMONS IN A CIVEL ACTION

To. (Defendant's name and address) CHEATERXPOSED COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goidfarh/Designated Agent
1300 E. Missouri Avenue
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this sammons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P 12 {aX2) or (3)--- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: _—« 6/16/2020

Signature of Clerk oe Depury Clerk
ae Case 8:20-E0 01 RSE TDE BochitEreT Fied 67/2872 Bage 18 or 263"
™ Gmail Obadiah Kegege <obadiahke@qmail.com>

Correction: US District Court Case No.: 8:20-CV-01066-TDC
CHEATERXPOSED.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 10:38 PM
To: pw-b045d252466bcf27d57303f76a4b73f9@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear CHEATERXPOSED.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 13 of 62: SUMMONS IN ACIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERXPOSED.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - cheaterxposed.com.jpg
1467K

4 Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

a US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

https://mail.google.com/mail/u/17ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar464897 1789136454483&8simpl=msg-a%3Ar464897178... 1/2
HONS Case 8:20-A7 U1 08 PDE BSR GHHE HE? Fiza U7/28720° PAGE TS STEM

=) Certificate of Service - CHEATERXPOSED_COM.pdf
427K

=] CHEATERXPOSED.COM Whois Lookup 2020_07_26.pdf
— 73K

s CHEATERXPOSED.COM ICANN Lookup 2020_07_26.pdf
136K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar464897 1789 136454483&simpl=msg-a%3Ar464897178... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 20 of 162

“hy,

Case No.: 8:20-CV-01066-TDC Eon
J esp,

UL 9
® 2029
sas
CERTIFICATE OF SERVICE Oigy pL
ute Sun
Op,

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 5 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (SHESHOMEWRECKER.COM) Up-to-date contact email as provided by ICANN

were served via email to SHESHOMEWRECKER.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: SHESHOMEWRECKER.COM
Domain Registrant Email: pw-f9474eb5f0455e2320911fa1f3f7ec3f@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Cas€ 82 Bi GOs IDOOD oGamentit SFifeeOVLELD Page 26 of 462

AO 440 (Rev. 0612) Sammons in a Civil Action (Page 2)

Civil Action No, TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for jsamv of individual and tite, if any) Ss h oS ibn awyrne cher ’ C ore
was received by me on (aie) é 22/ Zo

(J | personally served the summons on the individual at (place,
Ol fdlafe} ; Or

{ T left the summons at the individual's residence or usual place of abode with name)
, a person of suitable age and discretion who resides there,

On (dute) , and mailed a copy to the individual's last known address; or

CT T served the summons on fname of individual) . who 1s
designated by law to accept service of process on behalf of siume of organization)

ON rdare) . OT

CF T returned the summons unexecuted because > OF

Other pees): Qerwved £ hechemewre clder. rom US vv o ignak
ee Poowidd Ly Domaw Rag ‘Wee OF Reel feel i.

ae oNadele on Domain Wome Losleue.

My fees are $ for travel and § for services, for a total of $ 9.00

I deciare under penalty of perjury that this information is true.

Dae OF-®E— 2O2VO #5 seep ~\o .

Server's signature

OBADMAH O FEAR GE

Printed name and une

Pio Rox WSS
Gresnlooit, Md 20tb%

f.,. er s address
Additional information regarding atlempted service. etc:
te: ectta che 4 Corrttook, of Cmevicn. chine a

amar Ce mmAn Vcaklon ‘
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 22 of 162
Case 8:20-cv-01066-TDC DocumentS Filed 06/16/20 Page 11 of 62

AO 440 (Rev 0612} Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
}
)
Piaintiffis} }
v. Civil ActionNo.  TDC-20-1066
)
SHESHOMEWRECKER COM. et ai. , }
}
)
Defendasit(s} }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name und address) SHESHOMEWRECKER COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goidfarb/Designated Agent
1300 E. Missoun Avenue.
Suite A-1 10,
Phoenix, AZ &5014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {ai(2) or (3} — you naust serve on the plaintiff an answer to the atiached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served ort the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768. USA

HW you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 6/16/2020

 
rain Case 8:20-crS016SS AYE. oSLRSEMNBNEP RREROPE RISD BAUR RPM.
™ Gmail Obadiah Kegege <obadiahke@gmail.cam>

US District Court Case No.: 8:20-CV-01066-TDC SHESHOMEWRECKER.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:37 PM
To: pw-f9474eb5f0455e2320911fa1f3f7ec3f@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear SHESHOMEWRECKER.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 5 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of SHESHOMEVWRECKER.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - sheshomewrecker.com.jpg
1453K

«= Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

a US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
3790K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar42655837 20857036837 &simpl=msg-a%3Ar426558372... 1/2
7am ase 8:20-ov SESE TBE “TEER SHEP HAL BSED BENE DONT

sea Certificate of Service - SHESHOMEWRECKER_COM.pdf
425K

4} SHESHOMEWRECKER.COM Whois Lookup 2020_07_26.pdf
— 74K

= SHESHOMEWRECKER.COM ICANN Lookup 2020_07_26.pdf
— 135K

https://mail.google.com/mail/u/1 7ik=S58bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar4265583720857036837&simpl=msg-a%3Ar426558372... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 25 of 162

=~
= Sn
Case No.: 8:20-CV-01066-TDC SU = ~ Aya

Shia “Q
CERTIFICATE OF SERVICE Pd adh

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 9 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (CATFISHED.NET) Up-to-date contact information/email as provided by ICANN

were served via email to CATFISHED.NET using the official email provided by the Domain Registrar of
Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as required by
the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CATFISHED.NET
Domain Registrant Email: pw-9c53a50e22c4238aeca3b00800004e7f@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
CaSadt 2020020066 DIC Damument 3 Filed @67126720 Prage Def 2162

AO 44) (Rey. 06°12} Summons ina Civil Action (Page 2)

Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 (h)

This summons for ‘acme of individual and nile, ifany) Cat fit, a Ri a Net

was received by me on sdaie! 6 | a2 | 20

[F I personally served the summons on the individual at place)

On (dates , Or

CF 1 lett the summons at the individual’s residence or usual place of abode with (name)

_a person of suitable age and discretion who resides there,

on fdatei _and mailed a copy to the individual's last known address; or
CO {served the summons on (remy of individual) , whe ts
designated by law to accept service of process on behalf of (name of organization)
On fdare} , or
“I | returned the summons unexecuted because ; or

Morher fspecdy) Sarved Cot firhed -net USwhg o Ficek Qmeorl
Prov. &a by Domeaa Qagqstrar 2F Raberd Nampcito LC
ak avalalske on Domain Nama Leovse’

My fees are S for wavel and S for services, for a total of $ 0.00

] declare under penalty of perjury that this information ts true.

pate: OF-26- 2020 Siew S .

Server's signature

ORDA O. CEqEHE

Printed name and lille

eS @-x \Ssd

Servers adress

Additional :nfonmation regarding attempted service, etc:

See akkeclo d Coythicte of Caorpvice ard

~
amuel Co pamntly CeLlon .
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 27 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 9 of 62

AO 440 (Rev. 6/12) Summons ina Civil Acton

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE '
)
}
Plaintiffs) )
v. Civil Action No, TDC-20-1066
}
CATFISHED.NET, et al. , }
}
}
Pletensdant(x} }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CATFISHED.NET
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goldfarb/Designated Agent
41300 E. Missouri Avenue.
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (nat counting the day you received it} —~ or 60 days if you
are the United States ar a United States agency, or an officer oc employee of the United States described in Fed. R. Civ.
P. J2 (42) or (3) — you ost serve on the plaintiff an answer to the attached complaint or a motion undet Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20758, USA

If you fau to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 
       

Dae: —--0/16/2020 Cas
Signature of Clerk or Dematy Clerk
HERO Case 8:20-cv-0108S THO Boctinent * Fred G7 FsRo Bags DE be 162
™ G Mail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CATFISHED.NET

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:34 PM
To: pw-9c53a50e22c4238aeca3b00800004e7f@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear CATFISHED.NET ,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 9 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CATFISHED.NET up-to-date contact email available on the Whois.com Domain
Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name Registration
Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - catfished.net.jpg
1427K

2) Case Management Order 8-20-CV-01066-TDC. pdf
— 1136K

https://mail.google.com/mail/u/1 7ik=S58bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar8677237053036892879&simpl=msg-a%3Ar867723705... 1/2
wztioiza Case 8:20-cv-01008- TD “Boctiment ” filed 0/98/20" Page 2U of 162
rr US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
3790K

4 Certificate of Service - CATFISHED_NET. pdf
— 426K

=] CATFISHED.NET Whois Lookup 2020_07_26.pdf
69K

«= CATFISHED.NET ICANN Lookup 2020_07_26.pdf
I 35k

https://mail.google.com/mail/u/1 7ik=S58bb63f13&view=pt&search=all&permmsgid=msg-a%3Ar8677237053036892879&simpl=msg-a%3Ar867723705... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 30 of 162

Case No.: 8:20-CV-01066-TDC , “a.
Ny Sey,

Cy Be <Qop
Ge
CERTIFICATE OF SERVICE : ang,

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26™ day of July, 2020, copies of the following be

documents:

8:20-CV-01066-TDC, Document 5, Pg. 7 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (WORSTHOMEWRECKERS.COM) Up-to-date contact email as provided by ICANN

were served via email to WORSTHOMEWRECKERS.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: WORSTHOMEWRECKERS.COM

Domain Registrant Email: pw-d5d6ace87014f228550cbae7419fbcdc@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 31 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 8 of 62

AO 440 (Rey. b6/'12) Summons in 2 Civil Action {Page 2)

Civil Action No, TDC-20-1066

PROOF OF SERVICE
{This section should nat he filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons for ame of individual and tile, ifany) Wwerst, Loe ¥L2. Ww Va CCKLrt * Ll rr]

was received by me on (date) 6 Q2 2.9

() I personally served the sumraons on the individual at place)

On fdate} 7 OF

© I left the summons at the individual's residence or usual place of abode with jname)
, 2 person of suitable age and discretion who resides there.

(Mn (daw) , and mailed a copy to the individual's last known address; or

{J J served the suramans on (name of individual) , who is

designated by law To accept service of process on behalf of fname of organization)

ON (date) or
{) L retumed the summons anexecuted because > or

x Other pspecifvy: E GQive d Te ‘Om mran uf my offic Qnicd ( bor
WokcTHome w Aecke es ‘Gom Provide df by Domery RUG. sre ox s}
Recor a ant av athe Q 8h Domesn OU éma Look “P .

My fees are $ for travel and $ for setvices, for a total of $ 0.00

i declare under penaity of perjury that this information is true.

Date: OF —a& —2o20 O) bse {ial ~— eo

Server's sienanire

Printed name and nitle

Oo Box NSB Grnkelt mp 26463

Server's address
Additional tafonmation regarding attempted service, etc:
Coe wtohed Crfificte § Caxvice ond
aA n' ‘Ca Lie om -*
ameil Comme
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 32 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 7 of 62

AO 440 (Rev. 9412) Sumnons wea Covel Action

UNITED STATES DISTRICT COURT

jor the
District of Maryland
OBADIAH OSEKO KEGEGE ‘
)
}
Plaints{fis) )
¥. Civil Action No. TDC-20-1066
)
WORSTHOMEWRECKERS.COM, et a! . }
}
)
Defendant(s) }

SUMMONS IN A CIVIL ACTION

To: ‘Defendant's name and adaress} WORSTHOMEWRECKERS COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goldfarb/Designated Agent
1300 E. Missoun Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed agaist you.

Within 21 days after service of this summons on you (not counting the day you received it} --~ or 60 days Wf you
are the United States or a United States agency, or an officer or employee of ihe United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer fo the attached complaint or 3 motion under Rule (2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintif or plainbff’s attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt. MD 20768, USA

If you fail ta respond. yodgment by default will be entered against you tor the relief demanded in the complaint.
You also must file your answer or motion with the court.

6/16/2020

 

Date:

Signature of Clerk or Deputy Clerk
ee Case 8:20-cV-BL06b- TBE Bociiment 7° Filed 07/28/20" Page so oF 162
mM Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC WORSTHOMEWRECKERS.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:31 PM
To: pw-d5d6ace87014f228550cbae741 9fpcdc@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear WORSTHOMEWRECKERS.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 7 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of VORSTHOMEWRECKERS.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA
July 26, 2020

6 attachments

Court Summon - worsthomewreckers.com.jpg
1471K

2 Case Management Order 8-20-CV-01066-TDC.pdf
—' 1136K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar- 7006035837 2807 17074&simpl=msg-a%3Ar-70060358... 1/2
rare) Case 8:20-c OGM BORER PIE BP SEIIS" BENE SI EP LOY
rx US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

= Certificate of Service - WORSTHOMEWRECKERS COM.pdf
— 427K

=) WORSTHOMEWRECKERS.COM Whois Lookup 2020_07_26.pdf
— 74K

" WORSTHOMEWRECKERS.COM ICANN Lookup 2020_07_26.pdf
— 135K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-7006035837 2807 17074&simpl=msg-a%3Ar-70060358... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 35 of 162

Ze,
Case No.: 8:20-CV-01066-TDC és a,
: Sp,
“9 ng
”~ Rp
oh
CERTIFICATE OF SERVICE fees,

a

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26 day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. Sof 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (WTFCHEATERS.COM) Up-to-date contact information/email as provided by ICANN.

were served via email to WTFCHEATERS.COM using the official email provided by the Domain Registrar
of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as required
by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: WTFCHEATERS.COM

Domain Registrant Email: Pw-30e785fdb0586decd6148b85f3de37e7 @privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 36 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 6 of 62

AQ 440 (Rev. 06/32) Suomnens ina Civil Acton (Page 2}

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (ame af individval und tile, ifany WIT r CeGCATECS.LOM
was recerved by me on (dure) £ | a } 29

& i personally served the summons on the individual at (place)

On (date) . or

I J Jeft the summons at the individual's residence or usual place of abode with jzamei
, 4 person of suitable age and discretion who resides there,

OM (duej , and mailed a copy to the individual's last known address; or

& i served the summons on (name af individual) . who is
designated by law to accept service of process on behalf of (name of wrganizution)

on (daic) : OT
Oi returned the summons unexecuted because ‘oF

WL Other (specify: L FS erved Fee. Ck Mm one Using The treet
Qmeil foo WE CHEATERS.om Provided Lb Ae Dowen
Re§.strer F Record N&a&MES Lo LEC ay ailelLle On Domern Loskup *

My fees are $ for travel and 3 for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true.

Dae: OF —26-2O2O Ore: \ “4 eo |

Server's signature

OB ADAH -O: ESE Ge

Printed name and ule

e-a Box WSs Graanbebt wo QoFb Q
Server's address

Additional information regarding attempted service, etc:
Cae Atteched Crt fate oF Carver ang
gmat Ce mun cote n
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 37 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 5 of 62

AQ 440 (Rev. 0012) Summons in a Civ Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE :
)
}
Plawetiffis; )
v. Civil Action No. TDC-20-1066
)
WTFCHEATERS.COM, et al. , )
)
)
Defendant(s} )
SUMMONS FES A CIVIL ACTION
Ta: Mejendant’s name and address) WTFCHEATERS.COM

C/O Domain Registrar of Record - NAMESILO LLC
ATT. Michaei Goldfaro/Designated Agent

1300 E Missouri Avenue,

Sune A-110,

Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {a}{2) or (3) —- you mast serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorncy,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbeli, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT ¥

 

Date: 6/16/2020

Signature af Clerk or Deputy Clerk
Bers Case 8:20-cv-01086-TBO Bochitient 7 Filed 07/26/20 | Page 38 oF 162
™ G mail Obadiah Kegege <obadiahke@qmail.com>

US District Court Case No.: 8:20-CV-01066-TDC WTFCHEATERS.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:27 PM
To: Pw-30e785fdb0586decd6148b85f3de37e7 @privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear WTFCHEATERS.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 5 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of WWITFCHEATERS.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA
July 26, 2020

6 attachments

Court Summon - wtfcheaters.com.jpg
1456K

BF Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

https://mail.google.com/mail/u/1 7ik=558bb631f3&view=pt&search=all&permmsgid=msg-a%3Ar790074087 1570723526&simpl=msg-a%3Ar790074087... 1/2
TAT Case 8:20-cv-01 088 THESE Y: ERE UNESP PAGS SE OPM'o2
2 US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
— 3790K

5 Certificate of Service - WIFCHEATERS_COM.pdf
424K

3 WTFCHEATERS.COM ICANN Lookup 2020_07_26.pdf
—" 135K

=} WTFCHEATERS.COM Whois Lookup 2020_07_26.pdf
73K

https://mail.google.com/mail/u/1 7ik=S58bb631f3&view=pt&search=all&permmsgid=msg-a%3Ar790074087 1570723526&simpl=msg-a%3Ar790074087... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 40 of 162

Case No.: 8:20-CV-01066-TDC es
‘ine,
JU Be

L
28 2020
CERTIFICATE OF SERVICE AT ca,
ee & emea POT Coy,
MAE ann

Sy,

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 24" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 3 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

Defendant’s Up-to-date contact information/email as provided by ICANN

were served via email to WTFCHEATER.COM using the official email provided by the Domain Registrar
of Record INTERNET DOMAIN SERVICE BS CORP (whoisprivacycorp.com), and available on the internet
Domain Name Registration Lookup as required by the Internet Corporation for Assigned Names and
Numbers (ICANN):

Domain Name: WTFCHEATER.COM

Domain Registrant Email: wtfcheater.com-owner-oams@customers.whoisprivacycorp.com

Technical Contact Email: wtfcheater.com-tech-sh6h@customers.whoisprivacycorp.com

Administrative Email: wtfcheater.com-admin-ezpe@customers.whoisprivacycorp.com

Both the Domain Registrars of Record INTERNET DOMAIN SERVICE BS CORP who is also the Registrar of
Record for the Privacy Service WHOISPRIVACYCORP.COM have been copied all the above mentioned
documents.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 41 of 162
Case 8;20-cv-01066-TDC Document5 Filed 06/16/20 Page 4 of 62

AG 44) (Rev 0612) Summons in a Civil Action (Page 2)
Civil Action No. TDBC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (D)

This sunmnons for jrame of individual and tile, if anv) \W er F C tte , RR * C or’.
was received by me on fate) € / a2 | 20

"1 J personally served the summons on the individual at (place)

OM) federter) , OF

 Tieft the summons at the individual’s residence or ustial place of abode with éiame;
, a person of suitable age and discretion who resides there,

ON (dittes , and mailed a copy to the individual's last known address; ar

MT served the summons on (niume af individuad) , who is

designated by law to accept service of process on behalf of (name of organization)

ON (date) or

7 J returned the summons unexecuted becanse > or

A Other (specify): L Sexved The Camawon- ting WTF CHEATER-C2™m
oF cel omart Provided by the Vor Rr guchor oF PL. card,
Gn \ avaleble al Domedn N\ema Leolkp

My fees are $ for trave! and $ for services, for a total of $ 0.00

I declare under penaity of perjury that this information is true.

Date; OF -2Abe— 2020 ol pavioks ‘ .

Server's sinadere

OBADAt co FBQECe -

Printed name end lille

Po BOA \WS3, Gcosnd At M> 2oF6 8

Ser -er's address
Additional information regarding attempted service, ete:
d Ta -
Cae Atte" Cobfcte & Carvice nel

omal Gommren Catton -
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 42 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 3 of 62

AQ 449 (Rev, (692) Summons ins Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE ;
)
)
Plaintiffs; )
v. Civ Action No.  TDC-20-1066
)
WTFCHEATER COM et al. )
)
}
Defendani{s) )

SUMMONS IN A CIVIL ACTION

‘To: (Defenduni’s name aad address} =~ WIT FCHEATER.COM

igtrar of Fecord f NAMEZILO LLC a
sree ne Correction oF Addvess

Attacdma od Next Raza

 

A lawsuit bas been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United Siates described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaini or 2 motion under Rule {2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attoracy,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768. USA

If vou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You alse must file your answer or motion with the court.

CLERK OF COURT 3

 

Date: 6/16/2020
Signaiure of Clerk or Depuiv Clerk
CoS Bi QQeOVrRPFa-BRMed ee Reso 1S oF 62

 

AO 440 (Rev. 06/12) Summons in a Civil Action e& Han dad Co =
UNITED STATES DISTRICT COURT
for the
District of Maryland
OBADIAH OSEKO KEGEGE
Plaintiffis)
Vv. Civil Action No. TDC-20-1066

WTFCHEATER.COM, et al. ,

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WTFGHEATER.COM
C/O Domain Registrar of Record - INTERNET DOMAIN SERVICE BS CORP
Ocean Centre, Montagu Foreshore,
East Bay Sireet, Nassau,
The Bahamas

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege

P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
7/27/2020 Case 8:20-cv-01 688 THC SUNTAN: SPNEYCFE BIS YT PATER OM 162
™~] Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court CaseNo.: 8:20-CV-01066-TDC WTFCHEATER.COM

Obadiah Kegege <obadiahke@gmail.com> Fri, Jul 24, 2020 at 3:31 PM
To: wtfcheater.com-owner-oams@customers.whoisprivacycorp.com, wtfcheater.com-tech-
sh6h@customers.whoisprivacycorp.com, wtfcheater.com-admin-ezpe@customers.whoisprivacycorp.com,
admin@internet.bs, info@whoisprivacycorp.com

Dear WTFCHEATER.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 3 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, | have attached your updated contact information/emails as given by the Internet Corporation for Assigned
Names and Numbers (ICANN) as of July 24, 2020.

CC: INTERNET DOMAIN SERVICE BS CORP
Cc: WHOISPRIVACYCORP.COM (Privacy Service for INTERNET DOMAIN SERVICE BS CORP)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768

7 attachments

Court Summon - WTFCHEATER_COM.jpg
1342K

=} Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

«) US District Court - Complaint_ 8-20-CV-01066-TDC. pdf

— 3790K

= WTFCHEATER - Cert of Service.pdf
— 420K

«> WTFCHEATER.COM ICANN Lookup 2020_07_24.pdf
4 171K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar532723077803265401 2&simpl=msg-a%3Ar532723077... 1/2
CNS Case 8:20-cv-018B8-PB ee Boe eA f Fifad BHZB20" PAGE AE 162
= i i a ICANN Lookup 2020_07_24.pdf

=) INTERNET DOMAIN SERVICE BS CORP ICANN Lookup 2020_07_24.pdf
— 183K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar5327230778032654012&simpl=msg-a%3Ar532723077... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 46 of 162

Case No.; 8:20-CV-01066-TDC am
NY Atay

A
CERTIFICATE OF SERVICE i Bree :

“Ere,
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 1 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (CHEATERSIREN.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERSIREN.COM using the official email provided by the Domain Registrar
of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as required
by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CHEATERSIREN.COM

Domain Registrant Email: pw-e414209cb5640979c25e08ab016469d6@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com,

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case*828-29-O1 B6G5F DEC DBAGHTEARTD Filed OF/28/20 ‘Panfe2a9 62162

AO 44 tRev, (8/52) Summons im a Civil Action (Page 2)

Civil Action No. TOC-20-1066

 

PROOF OF SERVICE
(This xection should nat be filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons {or (name of individual and uile, if any! Cr GRIBASIBBEN- Com
was received by me on (dite) oG | 22 | 20

7 1} personally served the summons on the individual at ¢place)
On flat) or

7} | Jett the summons at the individual's residence or usual place of abode with (name)
. a person of suitable age and discreuion who resides there.

Ort (date? .and mailed a copy to the individual's iast known address: or

& Tserved the summons on fname af individuals who is
designated by law to accept service of process on behalf ot’ mame of urganizanon)

On fare} (or

TT returned the summons unexecuted because : or

Korher (specify Saxwed c\. aay ree . Com AJ Sng Fetal QmMmar uA
Provided ley Bomeon Raqrctror oF Recor & Name Sle Lic
Onde RNalobLa on Me Yentoxnet WDomem Name Les ve:

My fees are § for wavel and § for services, for a total of $ 0.00

i declare under penaity of pequry that this information is true

pare: OF -2~EC-2o02o Owed <A aa ‘

ers signature

OBAPieartt © EE QR|E
Printed name and tile

CO: Gan wSs
Qxvaanbat® , Wd VoFH SB

Server's address
Additional information regarding attempted service. etc:
*
S-e 2 ant ahs d Cats & cadQ os Qe we Ce ana

Q mel Communi Carron :
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 48 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 1 of 62

AO 440 (Rev. G12) Summons ina Cral Action

UNITED STATES DISTRICT COURT

tor the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Piainuffts: )
v. , Civil Action No. TDC-20- 1066
)
CHEATERSIREN.COM, et al.. }
)
a: )
Defendantts} )

SUMMONS IN A CIVIL ACTION

Tol Defendant's nome and addressi CHEATERSIREN COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT. Michael Goidfarb/Designated Agent
130C FE Missoun Avenue.
Sutte A-119,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer ot employee at the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintit? or plamuffs attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt MD 29768, USA

If you fail to respond, judgment by defau!t will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Date: 6/16/2020

Signature of Clerk or Depa Clerk
rmnaazo Case 8:20-cv-01 88 HSE ESTE? REL B ALLIES" BEBE IO SPte2
Mm (smail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATERSIREN.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:48 PM
To: pw-e414209cb5640979c25e08ab016469d6 @privacyquardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear CHEATERSIREN.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 1 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERSIREN.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - cheatersiren.com.jpg
1451K

4 Case Management Order 8-20-CV-01066-TDC.pdf
1136K

US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar5357 26050033991 9089&simpl=msg-a%3Ar535726050... 1/2
ranma case 8:20-cv-0 BEE FER SBEL ARNT PILE ON SRI SE SE BB a2

=) 3790K

#3 Certificate of Service - CHEATERSIREN_COM.pdf
— 425K

2) CHEATERSIREN.COM Whois Lookup 2020_07_26.pdf
— 74K

=} CHEATERSIREN.COM ICANN Lookup 2020_07_26.pdf
— 435K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar5357 2605003399 1 9089&simpl=msg-a%3Ar535726050... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 51 of 162

——_Litbang ine

Case No.: 8:20-CV-01066-TDC JUL 9 8;
© 2029

CERTIFICATE OF SERVICE

OfP Up

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 25" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC SUMMONSIN ACIVIL ACTION (the Summons are attached on the email
in the following order: NamePal LLC, deadbeatregistry.com, and scamfound.com).

* §:20-CV-01066-TDC CASE MANAGEMENT ORDER

© §8:20-CV-01066-TDC COMPLAINT

© CERTIFICATE OF SERVICE

*® Printout of NAMEPAL LLC up-to-date contact information/email as provided by ICANN lookup

and Whois Lookup, as of July 25, 2020.

were served via email to NAMEPAL LLC, using the following the contact email provided an Whois
Domain Lookup. The same copies and the Court Summons and Documents have been copied to
NAMESILO LLC (the parent Company that owns NAMEPAL LLC).

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 52 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 22 of 62

AO 440 (Rev, 06/12) Simmons tn a Covil Action (Page 2)

Civil Action No. TOC-20-1086

was received by me on date} C /[ J./2.0 3

Diite:

PROOF OF SERVICE
(This section should not he filed with the court anless required by Fed. R. Civ. P. 4 (1)

=] I personally served the summons on the individual at (place;

on fdate) ; Or

7 J left the summons at the individual's residence or usual place of abode with ‘aume/
, a person of suitable age and discretion who resides there,

OD fdaie) , and mailed a copy to the individual's last known address; or

7 E served the summons on (rene of individual) , Who is
designated by iaw to accept service of process on behalf of mame of erganization)

On (dale) 7 Or

1 T returned the summons unexecuted because +o

WK Other (specify S Oe™ et Cun on USIng © Free it Dhrsrl Prox ¢ acd
Ee Doman Pag Ubu and awyalebla on Wamew Meme,
Les “eR. “The: Rowen Ceo mm Ran MaweStlo Lec wes Gogied Wne Qrevl

My fees are $ __ tor travel and $ for services, for a total of $ 0.00

I declare under peaaley of perjury that this information is true.

oF -25-2020 concatenated ES

Server's signature

O@aDiAt oOo. kKEGESE

Printed name and title

R-O Qox USB
GQ cacnbst®) mb 2otGQ

Server's aderess

Additional intormation regarding attempted service, etc:

cares akardnod Cacti $ictk. Oy Fanc2 awd

Sn Exe gon eos gyn Cache
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 53 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 21 of 62

AO 440 (Rev. 06°12) Sununons in a Civil Acton

 

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE :
}
)
Plainiipi(s) : ia |
v. 5 Civil Action No. TDC-20-1066

}
NAMEPAL LLC, et al, }
}
}
}

Tiwfendantts)

SUMMONS EN A CIVIL ACTION

To: (Defendant's name and address) NAMEPAL LLC

CiO NAMESILO LLC / Michael Goldfarb
1309 E. Missouri Avenue,

Sure A-110,

Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 2) days after service of this sumunons on yeu (not counting the day vau received it) ~~ or 6 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you aust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey.
whose name and address are:

Obadiah O Kegege
P.O. Box 1753
Greenbe't, MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  

CLERK OF COURT ve

e
#5

Date: 6/16/2020 Ps ak

Signature of Clerk or Deputy Clerk
112512020 Case 8:20-cv-0f086- TER TUL Eo Filed OF728726™ Page Sf oF 162

mi Gmail Obadiah Keagege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC NAMEPAL LLC, et al.

Obadiah Kegege <obadiahke@gmail.com> Sat, Jul 25, 2020 at 8:32 PM

To: admin@namepal.com
Cc: abuse@namesilo.com, obadiah_ke@hotmail.com

To: | NAMEPALLLC (a company owned by NAMESILO LLC)
To: DEADBEATREGISTRY.COM, AND SCAMFOUND.COM

Attached are the documents for the lawsuit I filed against NAMEPAL LLC (/NAMESILO LLC) and the Concealed

Entities that NAMEPAL LLC is serving as their Domain Registrar of Record.

The correct identities/physical addresses of the Concealed Entities listed below are known by NAMEPAL LLC and
these Concealed Entities can only be contacted through NAMEPAL LLC (/NAMESILO LLC). As a result, attached to

this email are the Summons and Court Documents for the following Concealed Entities:
a) deadbeatregistry.com
b) scamfound.com

The DOCUMENTS attached are:

e 8:20-CV-01066-TDC SUMMONS IN ACIVIL ACTION (The Summons are arranged in the following
order: NamePal LLC, deadbeatregistry.com, and scamfound.com)

e 8:20-CV-01066-TDC CASE MANAGEMENT ORDER

®  8:20-CV-01066-TDC COMPLAINT

e CERTIFICATE OF SERVICE

® Printout of NAMEPAL LLC up-to-date contact information/email as provided by ICANN lookup and

Whois Lookup, as of July 25, 2020.

Respectfully submitted by,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

July 25, 2020
8 attachments

Court Summon - NamePal LLC.jpg
427K

https://mail.google.com/mail/u/17ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar7 523553561 76495967 7&simpl=msg-a %3Ar752355356...

1/2
een Case 8:20-cv-0f866-TBE"Doeuhene7* Fired 87728720" Page SS oF 162

oo
Court Summon - deadbeatregistry.com.jpg
1469K

»
Court Summon - scamfound.com.jpg
1449K

&

2 Case Management Order 8-20-CV-01066-TDC. pdf
1136K

=) US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
3790K

F Certificate of Service - NAMEPAL LLC et al.pdf
— 428K

ayy NAMEPAL LLC Whois Lookup 2020_07_25.pdf
= AK

sd] NAMEPAL LLC ICANN Lookup 2020_07_25.pdf
— 131K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar7523553561 76495967 7 &simpl=msg-a%3Ar752355356,.. 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 56 of 162

Cite 2s
lana ie

—__ PCS hee
Case No.: 8:20-CV-01066-TDC JUL 28 2020

RESTS xr

my ap

CERTIFICATE OF SERVICE
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 25" day of July, 2020, copies of the following

documents:

* §8:20-CV-01066-TDC SUMMONS IN ACIVIL ACTION ( Arranged in the following order:
NameSilo LLC, NamePal LLC, wtfcheaters.com, worsthomewreckers.com, catfished.net,
sheshomewrecker.com, cheaterxposed.com, hellocheaters.com, cheatersiren.com,
wtfscam.com, reportaffairs.com, cheaterinformer.com, wikicheater.com,
exposecheatingonline.com, cheaterpicture.com, internetcheater.com, dontdateacheater.com,
cheaterradar.com, deadbeatregistry.com, and scamfound.com)

e 8:20-CV-01066-TDC CASE MANAGEMENT ORDER

* 8:20-CV-01066-TDC COMPLAINT

@ CERTIFICATE OF SERVICE

« Printout of NAMESILO LLC up-to-date official contact emails as provided by ICANN, DMCA

directory, and NAMESILO LLC Website, as of July 25, 2020.

were served via email to NAMESILO LLC using the following official contact emails provided on
NAMESILO LLC website, the NAMESILO LLC contact email provided by the Internet Corporation for
Assigned Names and Numbers (ICANN) lookup, and the email given by the www.copyright.gov/dmca-
directory Digital Millennium Copyright Act (DMCA) website for NAMESILO LLC DMCA Designated
Agent.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 57 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 24 of 62

AC) 444) (Rev. 06:12) Sammons in a Civil Action (Page 2)

Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

M7 personally served the summons on the individual at (place)

Of (date? , OF

eft the summons at the individual’s residence or usual place of abode with Game)
OF Tileft th t the individual’ dG t pt fabode with ¢
, a person of suitable age and discretion who resides there,

OR (date) , and mailed a copy ta the individual's last known address; ar

O f served the summons on (name of individual) , Who bs
designated by law to accept service af process on behalf of jrume of organizativn}

On édiute} or

& Tretarned the summons unexecuted because 2 or

‘xf Other ispecife): PaaS ere. Cacwad Ussing off cid NamesilLe LEC
ee an a Ce Pp! ad ts NVAme oLo Lbe Lasgo PP Reavt Maw h
a - :
aAvisa d by NAmMeSLO LLe Cuppoyte YS EAE SS
My fees are $ 2$.00  fortravel and $ 21-45 ; for services, for a total of $ aoe eat

i deciare under penalty of perjury that this information is irae.

Sewver's sipmaimre

O BeDiAM ©: \CEGESE

Printed name and le

Po BOX Ee
QranbAt, md 20468

Server's aiidress

Additional information regarding attempted service, ete:
Cee atte mad :
: t we ce
Ca¥ +. fi chp 5F al ; ad
E eral Commeni cAtenS and Ras pens.a

psvor ottimptad Usps Cartitre A Mark 6 loz/2.
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 58 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 23 of 62

AO 446 (Rey. 66-12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

tor the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintitfis) )
¥: ; Civil Action No, TDC-20-1066
)
NAMESILO LLC, et al. . }
}
Defendant!s) }

SUMMONS EN A CIVIL ACTION

To: (Defendant's name and address) Michael Goklfarb/Designated Agent
NAMESILO LLC
1300 E. Missouri Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) oc (3) — you must serve on the plaintiff an answer to the attached complaint or 4 motion under Rule [2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plainuff or plaintiff's attorney,
whose narne and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the celief demanded in the complaint.
You also must file vour answer or movon with the court.

CLERK OF COURT ©

 

Date: 6/16/2020
Signature of Cler& or Deputy Clerk

ee
vraia020 Case 8:20-cv-0FAls HS" SBELFARNE 72 PMG BP SRG AMES

™] Gmail

Ke Sot 162

Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC NAMESILO LLC, et al.

Obadiah Kegege <obadiahke@gmail.com>

To: internal_domains@namesilo.com, abuse@namesilo.com, support@namesilo.com

Cc: obadiah_ke@hotmail.com

To: NAMESILO LLC
ATT: Michael Goldfarb/Designated Agent

Sat, Jul 25, 2020 at 6:22 PM

To: NamePalLLc, wtfcheaters.com, worsthomewreckers.com, catfished.net,
sheshomewrecker.com, cheaterxposed.com, hellocheaters.com, cheatersiren.com, wtfscam.com,
reportaffairs.com, cheaterinformer.com, wikicheater.com, exposecheatingonline.com,
cheaterpicture.com, internetcheater.com, dontdateacheater.com, cheaterradar.com,
deadbeatregistry.com, and scamfound.com.

Attached are the documents for the lawsuit | filed against NAMESILO LLC, NAMEPAL LLC (a company owned by
NAMESILO LLC), and the Concealed Entities that NAMESILO LLC/ NAMEPAL LLC are serving as their Domain Registrar

of Record.

The correct identities/physical addresses of the Concealed Entities listed below are known by NAMESILO LLC/
NAMEPAL LLC and these Concealed Entities can only be contacted through NAMESILO LLC/ NAMEPAL LLC. As a
result, attached to this email are the Summons and Court Documents for the following Concealed Entities:

a)
b)
c)
d)
e)
f)

B)
h)
i)

i)

wtfcheaters.com
worsthomewreckers.com
catfished.net
sheshomewrecker.com
cheaterxposed.com
hellocheaters.com
cheatersiren.com
wtfscam.com
reportaffairs.com
cheaterinformer.com
wikicheater.com
exposecheatingonline.com
cheaterpicture.com
internetcheater.com
dontdateacheater.com
cheaterradar.com
deadbeatregistry.com
scamfound.com

The DOCUMENTS attached are:

e §8:20-CV-01066-TDC SUMMONS INA CIVIL ACTION ( Arranged in the following order: NameSilo LLC,
NamePal LLC, wtfcheaters.com, worsthomewreckers.com, catfished.net, sheshomewrecker.com,

cheaterxposed.com, hellocheaters.com, cheatersiren.com, wtfscam.com, reportaffairs.com,

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-7365154321829283926&simpl=msg-a%3Ar-73651543... 1/2
rare Case 8:20-cv- of 18 BEEBE PRP UNI LU™ BARE SO 162

cheaterinformer.com, wikicheater.com, exposecheatingonline.com, cheaterpicture.com,

internetcheater.com, dontdateacheater.com, cheaterradar.com, deadbeatregistry.com, and
scamfound.com)

e 8:20-CV-01066-TDC CASE MANAGEMENT ORDER
® 8:20-CV-01066-TDC COMPLAINT
© CERTIFICATE OF SERVICE

e Printout of NAMESILO LLC up-to-date contact information/email as provided by ICANN lookup,

www.copyright.gov/dmca-directory , and NAMESILO LLC Website, as of July 25, 2020.

Respectfully submitted by,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 25, 2020

7 attachments

2 Court SUMMONS - NameSilo LLC et al.pdf
— 2121K

«3 Case Management Order 8-20-CV-01066-TDC.pdf
1136K

=) US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
3790K

2 Certificate of Service - NAMESILO LLC et al.pdf
426K

=} NAMESILO LLC Official Contact Email_DMCA Designated Agent 2020_07_25.pdf
— 60K

7) NameSilo LLC ICANN Lookup 2020_07_25.pdf
— 135K

<7) NAMESILO LLC Whois Lookup - Contact Emails as of 2020_07_25.pdf
— 71K

https://mail.google.com/mail/u/1 7ik=558bb63f3&view=pt&search=all&permmsgid=msg-a% 3Ar-7365 154321829283926&simpl=msg-a%3Ar-73651543... 2/2
aoe Case 8:20-cv-01888-THE* Bsetinent 7 “Filed O78 50 Page ST df162
mI Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC NAMESILO LLC, et al.

NameSilo Support <support@namesilo.com> Sun, Jul 26, 2020 at 10:21 AM
Reply-To: support@namesilo.com
To: Obadiah Kegege <obadiahke@gmail.com>
Cc: support@namesilo.com
Hello,
Please send any legal inquiries to |egal@namesilo.com.

Thank you!

Best,
NameSilo Support

---- On Sun, 26 Jul 2020 00:22:07 +0200 “Obadiah Kegege"<obadiahke@gmail.com> wrote ----

https://mail.google.com/mail/u/1 7ik=558bb63ff38view=pt&search=all&permmsgid=msg-f%3A 16732895867096287 86&simpl=msg-f%3A167328958670... 1/1
ce Case 8:20-cv-01868- THE B Saute? FIEd USES Page 62 Bf162
™] (smail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC NAMESILO LLC, et al.

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 10:41 AM
To: legal@namesilo.com

FY] - Documents Served to NAMESILO LLC on July 25, 2020

7 attachments
=] Court SUMMONS - NameSilo LLC et al.pdf

2121K
=] Case Management Order 8-20-CV-01066-TDC.pdf
1136K
# US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K
3] Certificate of Service - NAMESILO LLC et al.pdf
— 426K
2 NAMESILO LLC Official Contact Email_DMCA Designated Agent 2020_07_25.pdf
60K
* NameSilo LLC ICANN Lookup 2020_07_25.pdf
— 135K
=] NAMESILO LLC Whois Lookup - Contact Emails as of 2020_07_25.pdf
— 71K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-1 73580948 1726391643&simpl=msg-a%3Ar-17358094... 1/4
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 63 of 162

    
 
 

U.S. Postal Service™
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 
 
 

   
   

For delivery information, visit our bats at www.usps.com®.
PHOENTXG @ AZ $5gt% | Wc e
Certified Mail Fee

I$
Extra Services & Feas (check bax, add tee
D)Retum Receipt (hardcopy) $
(Return Recelpt (electronic) $__$9 uy Postmark
PA corttied Mail Restricted Delivery $ ’— $8.86 Here
(Adult Signature Raquired
(Adult Signature Restricted Delivery 3st oo oir, oo

 
   

 

 

 

21.45
“I AMERSILO LLC
AS00 BR Mss our Ave, Suite Keotic

 

?OcO OO50 OOO1 0314 2250

~

T}
ee eri cere Een ex sieenn erie d See Reverse for Instructions

 
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 64 of 162

To: — iy
WW » ~ rine

INTERNET DOMAIN SERVICE BS CORP -. <025

Ocean Centre, Montagu Foreshore, ee ig tie,

East Bay Street Ser a,

P.O. Box SS-19084 Nassau, er

The Bahamas Sey

INTERNET DOMAIN SERVICE BS CORP is the Domain Registrar of Record of the following Concealed
Entities:

a) bustedcheaters.com
b) wtfcheater.com

Attached are the documents for the lawsuit | filed against you and the above Entities Concealed by your
privacy policy. In addition to the INTERNET DOMAIN SERVICE BS CORP Court SUMMONS AND
DOCUMENTS attached, | have served you the Court SUMMONS and DOCUMENTS for the Concealed
Entities because you are their Domain Registrar of Record and their identities/physical addresses are

concealed by you.

The DOCUMENTS attached are:

8:20-CV-01066-TDC SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC CASE MANAGEMENT ORDER
8:20-CV-01066-TDC 9 COMPLAINT

/s/ Obadiah O. Kegege 7/01/2020
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 65 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 26 of 62

&O 440 iRev. 06/42) Summons ma Covil Action (Page 2)

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should not he filed with the court unless required by Fed. R. Civ. P. 4 &

7 [ personally served the surnmons on the individual at (place)

on édate) Or

M7 1 left the summons at the individual’s residence or usual place of abode with (name)

. 4 person of suitable ave and discretion who resides there,

on jdate) , and mailed a copy to the individual's last known address; or

(3 { served the summons on fname of indivedual) . who is

designated by law to accept service of process on behalf of sname of organization)

On (date) or

(J J} returned the summons unexecitted because > Or

WM Other specs Thre Dofandent Was Laeved throgle DHL
Swaine Surv cns Das Varly Canticmabin WC wc ateched

Ae 40
My feesareS DQ &. 00 forteavelandS F2, 4° for services, for a total of $ —2-86-

I declare under penalty of perjury that this information is true.

Dae OF —- O§—-2020 Does.

Server's signature

OBADiAH -O- KeGeGgEe

Printed name and title

po Bex S83
Green batt , MD 20t 6 8

Servers address

Additional information regarding attempted service, ete:

Sct BAK acl ve % Ler te Toh net Downetn Chav ce 6S Ceyp
and Rok vos Candi sacecih cn,
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 66 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 25 of 62

AO 440 (Rev. 0612) Summons m a Crvil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
}
)
Plain fis) )
¥. Cw Acton No TDC-20-1066
}
INTERNET DOMAIN SERVICE BS CORP )
}
Sas Me ae ans }
Defendast(s) }

SUMMONS IN A CIVIL ACTION

To. Defendant's name ond address) INTERNET DOMAIN SERVICE BS CORP
Ocean Centre, Montagu Foreshore,
East Bay Street. Nassau,
The Bahamas

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {ay(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153

Greenbelt, MD 20768, USA

Ifyou fad to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

6/16/2020

 

Date:

Signature of Clerk or Deputy Clerk
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 67 of 162

Shipment Receipt: Page #1 of 1

THIS IS NOT A SHIPPING LABEL. PLEASE SAVE FOR YOUR RECORDS.

 

SHIP DATE: SHIPMENT INFORMATION:
FRI 3 JUL 2020 Dhl EXPRESS WORLDMIDE
6 lb actugl wt

EXPECTED DELIVERY DATE:
HON 13 JUL 226 E00 CARRIER PACK
SHIP FRON: EMAIL NOTIFICATION: SHIP, DELIVER
OBADIAH KEGEGE
PO Box 1153
GREENBELT MD 20770
(832) 656-4275 TRACKING NUMBER! 7152746521
SHIPMENT 1D: MN4G226NYSGDE
SHIP REF 1: e70gz08¢
SHIP REF

 

 

SHIP TQ:
INTERNET DOMAIN SERVICE BS CORP 646 ©» DESCRIPTION OF GOODS:
OR DESIGNATED AGENT LEGAL DOCUMENTS
EAST BAY
Pd Bok $8-19664
QCEAK CENTRE, MONTAGU FORESHORE SHIPMENT CHARGES:
NASSAU EXPRESS WORLDWIDE 76.07
BRHAKAS SERVICE OPTIONS 0,00
RESIDENTIAL FUEL SURCHARGE ett
SHIPPED THROUGH: CHS PROCESSING FEE 0,22
THE UPS STORE 04431
awa
TOTAL $72.48
GSP SOTHPUDESTONE Con" uueteCT THAe inp ERTEd aNGPRERT?IB'Ssee™ SOLaRENT"
QUESTIONS? CONTACT SHIPPED THROUGH ABOVE,

Thank you for visiting The UPS Store
Every ING for small business. And» of courses shipping.

ASK ANOUT OUR PACK @ BHIP GUARANTEE

suena: weansoe TAMU A A

fo RE nth The UPS Stores

ste s hy aed viopaceerttars ba ong al hairy Whee deed wy eal oppat dolor ted UPS ng ck ge hedngrsrg dige ttc! deport eon are
ge customs a pak ite wporied liom ne ce/tities (hat the commodaes, Rechralogy ey solyware yweie-euperted) (orm ihe US im dccocdance with Ihe Export Admuniatiateon
Regulations, Des non GOOD sary i protioned BRD RF D427

 
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 68 of 162

TM oe Cy Me

 

The parcel to INTERNET DOMAIN SERVICE BS CORP has

been delivered.

Who sent it...
OBADIAH KEGEGE

(Sender's street address omitted intentionally
from this email)
Greenbelt, MD 20770

Who will receive it...

INTERNET DOMAIN SERVICE BS CORP

OR DESIGNATED AGENT

(Recipient's street address omitted intentionally
from this email)

NASSAU, BS

Wed 08 Jul 2020 03:54 PM

Who is carrying it...
THE UPS STORE #4431
240-770-4367

Carrier detail...
DHL Express Worldwide

Tracking details...

Tracking No.: 7152746521
Shipment ID:MM4Q2Z6MYSGD8
Order / Item #: 070320SC
Reference #: --

Ship date
Friday, July 3, 2020

Delivery date...
Wed 08 Jul 2020 03:54 PM

To get complete tracking information, click the following link:

https: / /iship.com/trackit/track.aspx?t=1&Track=MM4Q2Z6MYSGD8&src= e
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 69 of 162

To: ~~ Se

DYNADOT LLC a
210 S Ellsworth Ave #345, = ar 20
San Mateo, CA 94401. vo (a ma

DYNADOT LLC is the Domain Registrar of Record of the Concealed Entity “exposecheaters.comt'>

Attached are the documents for the lawsuit | filed against you and the above Entity Concealed by you.

In addition to the DYNADOT LLC Court SUMMONS AND DOCUMENTS attached, | have served you the
Court SUMMONS and DOCUMENTS for the Concealed Entity because you are the Domain Registrar of

Record and the identity/physical address of exposecheaters.com is concealed by you.

The DOCUMENTS attached are:

8:20-CV-01066-TDC SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC CASE MANAGEMENT ORDER
8:20-CV-01066-TDC COMPLAINT

/s/ Obadiah O. Kegege 6/23/2020
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 70 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 28 of 62

AQ 440 (Rev. 06°12) Somme isa Civil Action (Page 2)

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This sumamons for jeme of indrvidual and title, of atv) “SS 4 tJ #& » ov LLC
was récetved by me on (dare) 6 (aa | ZO

(7 J personally served the summons on the individual at (place)

On fdute; ,or

(11 left the summons at the indtvidual’s residence or usual place of abode with mame)
, a person of suitable age and discretion who resides there,

ON teditte) . and mailed a copy to the individual's last known address; or

MM T served the summons on (aame of tadividuall , Who is
designated by law to accept service of process on behalf of puame of organiarion}

On (date) , or

(3 I returned the summons unexecuied because , or

SX Other frpecify): & MOO aS Served Ly Usps Cart Fied . win
and | by D¥ueaeT LLC on eFt/or1f/2o

My fees are $ 25- Oo for travel and $ F-tw&o for services, fora total of $ o> He LS

I declare under penalty of perjury that this information is true.

Dates O04 -—-2 55-2020 O Sse feek— .

Server's signature

OBRD HY O- KE GEGE

Printed name and title

R.0 Box WSS
Qvoonbett wp 1046%

Server's cdiress

Additional information regarding attempted service, etc:

Cae okcadkhs & Rete rn Rec we an &
cits + odaclsda WYN a pST Lic, Summons anrk Dow ments
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 71 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 27 of 62

AU 440 (Rev, (612) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKG KEGEGE
}
)
- Plaintiffis) )
v. Civil Action No. TOC-20- 1066
}
DYNADOT EC, et ai . }
}
)
Defendanivs} )

SUMMONS IN A CIVIL ACTION

TO: (Defendant's nume and address) DYNADOT LLC

210 S Ellswortn Ave #345.
San Mateo, CA 94401

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received if) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or 4 motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   

te

CLERK OF COURT t

6/16/2020

Date: 7
Signature af Clerk ar Deputy Clerk
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 72 of 162

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

 

   
     

 

 

 

 

 

 

 

ar sees Wee. a Cc

a Domestic Mail Only
fa For delivery information, visit our website at www.usps.com”.
SAN’ MATED #0 A) 94201 ye
4 [Certified Mail Fee i
$3.55 0747
™ Is - £9 Of va
(3 |Extra Senices & Fees (check box, add feo & deprbprbie) ae
(1) Return Receipt fhardcopy) : =
S (Return Receipt (electronic) —$i_bo— Postmark
Wi cestities Mai Rest ricted Delivery = ere FH Here
a (Adult Signature Required §_
(Adult Signature Restricted Delivery $ it. = oa
oO Postage 3 7
rm |. $3.00 ‘9 ath
C |Total Postage and Fees 06/23/2020
= $9.40
|
mu
oO
re

 

Ne
PS Form An evel a| Py er eR aU See Reverse 2 Instructions

 

 
   
   

SENDER: COMPLETE THIS SECTION
@ Complete items 1, 2, and 3

‘ ’ | AS ign
' - " t
lm Print your name and address on the reverse x ta ‘PRagen
so that we can return the card to you. Addressee

 

 

 

 

Attach this card to the back of the mailpiece, B. Received by (Printed Bey supers "hap
or on the front if space permits. | Dev id 7 / {
4. Article Addressed to: D. Is delivery address different ffom item 1? C1 Yes
If YES, enter delivery below: [No

pyne det Le
Di0 S. EVewerth ANe
# 245

 

 

© CA Ff bol

iin HVMININOTENMIWINI fee, Se

 

 

 

 

9590 9402 5601 9274 4913 50 1 Geried Mal Restricted Delvery _ Ratuyn Receipt for
O Collect on Delivery Merchandise Pee A oi
2. Article Number (Transfer from service label) a ire ad Matte Erecoanue Conbmetion
~ ; Restricted Delivery
] 0090 ooo1 O314 2313 See

 

: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt :
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 73 of 162

To: —_
Sng,
WU 9 MP6
TUCOWS INC. 8 Zo,
96 Mowat Ave, ar, v
Toronto, M6K3M1 Canada. - » Ra,
8a COL,

TUCOWS INC is the Domain Registrar of Record of the Concealed Entity “scornedlove.com.” Pur

Attached are the documents for the lawsuit I filed against you and the above Entity Concealed by you.

In addition to the TUCOWS INC Court SUMMONS AND DOCUMENTS attached, | have served you the
Court SUMMONS and DOCUMENTS for the Concealed Entity because you are the Domain Registrar of

Record and the identity/physical address of scornediove.com is concealed by you.

The DOCUMENTS attached are:

8:20-CV-01066-TDC SUMMONS INACIVIL ACTION
8:20-CV-01066-TDC CASE MANAGEMENT ORDER
8:20-CV-01066-TDC COMPLAINT

/s/ Obadiah O. Kegege 6/23/2020
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 74 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 30 of 62

AQ 440: (Rev. dy12) Summons in a Civil Action (Page 2)

Civil Action No. TOC-20-1066

 

PROOF OF SERVICE
(This section should not he filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons for name of individual and litle, ifanv) “TW COW S <— N Cc A
was received by me on (dure) G | 22 | 20

(J { personally served the summons on the individual at (piace)

On fdaie) ; Or

[J [left the summons at the individual's residence or usual place of abode with fname)
, 4 person of suitable age and discretion who resides there.
on (date) . and mailed a copy to the individual’s last known address; ur
(7 I served the summons on (name of individual) . who ts
designated by law to accept service of process on behalf of (name of organization)

On (date) or

J J returned the summons unexecuted because or

Other (specify; Summ ons and Deo cum ants Weare Capyod +o Tucows Tne,
LeSing USPS REGiNre Ad Met an e Pakivecad on F [ai/ao
Tucows ie. has Conficmed Fang The Documants,

My fees are $ 26 -o© for travel and $ ae . a4 for services, for a total of $ one 4 é ‘ 47

i declare under penalty of perjury that this information is true.

Dae: OF-2S5- 2020 . ONpeih He -

Server 'y signature

Printed mame and title

? a) Bor $3
Qxaenbadt, MD 20463

Server's address

Additional information regarding atternpted service, etc:

G2 athbacdnad Pecesot on & Drcumecdls
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 75 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 29 of 62

AQ 440 (Rev. 06°12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintiffs) )
Mi. Cia Action No TDC-20- 1066
)
TUCOWS INC, et ai. )
)
)
Defendant(s} )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} Paul Karkas/Desiqnated Agent
TUCOWS INC
96 Mowat Ave,
Toronto, M6K3M1 Canada

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
ace the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whase name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

  

Date: 6/16/2020
Signature of Clerk or Deputy Clerk
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 76 of 162

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Registered No. Date Stamp
REZ2788743 2US
0747
| Fea; Fee. 46.19 5
7 2
FS | $0.00 | Pelvery eS ag
Sé | Received by = $1 TI i ia Ny
& > | E74 22.
eerily o0 yo 06/23 Pig a ne ‘ = =
_ Scese
— Tra inl oT TM oleae
i De oo |
e sigi_ 20 On ID, ee
328" ee
hi ews TA
eC WY, |
g2 3) ond |
oF Semquocteol Age 3
2 Pao Mwot Ae
si sap 0, MUkSML Couolde
PS Form

= neceit for Registered Mail = Copy 1 - Customer

May 2007 (7530- -02-000-905 (See Information on Reverse)
For domestic delivery PFormation, visit our website at www.usps.com *
Rae Case 8:20-cv-01066-TDC Ddcinfferir 7°FiIlGEC7728726 | Page 77 of 162

USPS Tracking’

Track Another Package *

Tracking Number: RE327887432US

Your item was delivered in CANADA at 9:37 am on July 21, 2020.

Delivered

July 21, 2020 at 9:37 am
Delivered
CANADA

Get Updates

FAQs

Remove

 

Text & Email Updates

 

Tracking History

July 21, 2020, 9:37 am

Delivered

CANADA

Your item was delivered in CANADA at 9:37 am on July 21, 2020.

July 16, 2020, 1:32 pm
Processed Through Facility
CANADA

July 16, 2020, 1:32 pm
Customs Clearance
CANADA

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=RE327887432US

1/2
pete Case 8:20-cv-01066-TDC Dodlneit 7 Eich OeSmU* Page 78 of 162
July 1, 2020, 10:21 am
Processed Through Regional Facility
JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER

July 1, 2020, 10:16 am
Arrived at Regional Facility
JAMAICA NY INTERNATIONAL DISTRIBUTION CENTER

June 29, 2020, 4:54 pm
Departed USPS Facility
DULLES, VA 20101

June 29, 2020, 11:33 am
Arrived at USPS Regional Facility
DULLES VA DISTRIBUTION CENTER

June 26, 2020, 6:07 pm
Arrived at Unit
CAPITOL HEIGHTS, MD 20790

June 26, 2020
In Transit to Next Facility

June 23, 2020, 4:32 pm
USPS in possession of item
DISTRICT HEIGHTS, MD 20747

 

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=RE327887432US

2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 79 of 162

es . Lie
Case No.: 8:20-CV-01066-TDC ni
JUL » "CEA

& £020

fi Ar -,
CERTIFICATE OF SERVICE 7 eye
Tien

Fs

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 31 0f 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (DEADBEATREGISTRY.COM) Up-to-date contact email as provided by ICANN

were served via email to DEADBEATREGISTRY.COM using the official email provided by the Domain
Registrar of Record NAMEPAL LLC (C/O NAMESILO LLC ), and available on the internet Domain Name
Registration Lookup as required by the Internet Corporation for Assigned Names and Numbers (ICANN):
Domain Name: DEADBEATREGISTRY.COM
Domain Registrant Email: consumeronlineprotection@gmail.com

Domain Registrar Email: admin@namepal.com

The Domain Registrar of Record NAMEPALLLC (C/O NAMESILO LLC) has been copied all the above

mentioned documents using the following emails: admin@namepal.com, legal@namesilo.com,
abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 80 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 32 of 62

AQ 440 (Rev. 06/72) Suaunons ia Coil Action (Pape 2)
Civil Action Na. TDC-20-1066
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (U)

This summons for (name of individual and nile, if any) D SCAkBQERY Re a g\ NY r-Cem
was recerved by me an fete) 6 22. { 20

Oj personally served the summons on the individual at (place)

On {Waite} , OF

J J left the summons at the individual's residence or usual place of abode with (name)
8 person of suitable age and discretion who resides there,

On fare) . and mailed a copy to the individual's last known address; or

1 served the summons on (name af individual) , who is

designated by law to accept service of pracess on behalf of fname of organization)

On (date) or

C1 | returned the summons unexecuted because :or
— TABAUTRY- Com Sha =
‘pf Other ispecifv)- L Serad DERD WEEN x 4 a fb 4 Wags: of ced
Bmnail Provded by Doman Reaspeles oF Raced , and
aw a\ab\o On Domam Nome Not 4P

My fees are § for travel and § for services, for a total of $ 0.00

{ declare under penalty of perjury that this information is true.

pate: OF-2E-2020 ~ an. ee Sree -

Server's simnature

OBWDiAte Oo \ce9EGE
Panic noone and tlle

Pre BSH \S3
— &rasobtt NOD 20TH D

Server's address

Additional information regarding attempted service, etc:

Coc Atached Cork; cake Pi G2N + Co ond

Smeal Commun cation ,
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 81 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 31 of 62

AU 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintififs) )
Vv. Civil Action No. TOC-20-1066
}
DEADBEATREGISTRY.COM et al. , )
)
}
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Tu: (Pefendant’s name and address) DEADBEATREGISTRY COM
C/O Domain Registrar of Record - NAMEPAL LLC (owned by NAMESILO LLC)
ATT: Michael Goldfarb/Designated Agent
1300 E Missouri Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (nat counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 32 (a}(2) or (3) — you must serve on the Plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the Flainnif or plaintiff's attorney,
whose same and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against vou for the relief demanded in the complaint,
You also must file your answer or motion with the court.

Date: 6/16/2020

 

Signature of Clerk or Deputy Clerk
Cc Cc No.: 8:20-CV-01066-TDC DEADBEATREGISTRY.COM
TiztaleD Case 8:20-cV°81H68 THE Hodiment 7 Filed 07/28/20 Page 82 of 162
Mm Gmail Obadiah Kegege <obadiahke@aqmail.com>

US District Court Case No.: 8:20-CV-01066-TDC DEADBEATREGISTRY.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:18 PM
To: consumeronlineprotection@gmail.com
Ce: admin@namepal.com, legal@namesilo.com, abuse@namesilo.com

Dear DEADBEATREGISTRY.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 31 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2; CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of DEADBEATREGISTRY.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMEPAL LLC (C/O NAMESILO LLC) using emails: admin@namepal.com, legal@namesilo.com,
abuse@namesilo.com

Respectfully submitted by,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - deadbeatregistry.com.jpg
1469K

oa Case Management Order 8-20-CV-01066-TDC.pdf
1136K

US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
https://mail.google.com/mail/u/1 7ik=558bb63f13&view=pt&search=all&permmsgid=msg-a%3Ar-31597031 77737627566&simpl=msg-a%3Ar-31597031... 1/2
vara case 8:20-ovSMbaE PSE BEL ie PETROS BAGS ES wtb

=) 3790K

a Certificate of Service - DEADBEATREGISTRY_COM.pdf
413K

«= DEADBEATREGISTRY.COM ICANN Lookup 2020_07_26.pdf
132K

=) DEADBEATREGISTRY.COM Whois Lookup 2020_07_26.pdf
— 70K

https://mail.google.com/mail/u/1 7ik=558bb63ffs&view=pt&search=all&permmsgid=msg-a%3Ar-31597031 77737627 566&simpl=msg-a%3Ar-31597031... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 84 of 162

“..,
lg on,

Case No. 8:20-CV-01066-TDC WU 9 Pes,
& >
<020

_ Ar
&% ae Ree

" MOP
& Masry, Sum
an

CERTIFICATE OF SERVICE

i, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg, 33 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (SCAMFOUND.COM) Up-to-date contact information/email as provided by ICANN

were served via email to SCAMFOUND.COM using the official email provided by the Domain Registrar
of Record NAMEPALLLC (C/O NAMESILO LLC), and available on the internet Domain Name
Registration Lookup as required by the Internet Corporation for Assigned Names and Numbers (ICANN):
Domain Name: SCAMFOUND.COM
Domain Registrant Email: consumeronlineprotection@gmail.com

Domain Registrar Email: admin@namepal.com

The Domain Registrar of Record NAMEPALLLC (C/O NAMESILO LLC) has been copied all the above
mentioned documents using the following emails: admin@namepal.com, legal@namesilo.com,
abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 85 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 34 of 62

AG 440 (Rey Oe 12) Summons ina Civil Acuon (Page 2)

Coil Action No. TOC-20-1066

PROOF OF SERVICE
(This section should nat be filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons for fname of individual and file, if any) Ceo REM FoviahD . COtrA
Was received by me on (dure) 6 | 22 20

VT personally served the summons on the individual at (place)

On fdaie) > Or

7 1 left the summons at the individual's residence or usual place of abade with (name)
.a person of suitable age and cliscretion who resides there,

on date) , and mailed a capy to the individual's last known address; oc

CT served the summons on (name of individual) , who is
designaied by law to accept service of process on behalf of fname of orgunization)

On (date) : or

(7 T returned the summons unexecuted because :or

Woiher ispecipy Savvad CCA MPD. Comm USAR uae AR Qmail
Provided \y “Ae Doman CQ ctror gq QRecemd e.4 avaleble
on Domain Aamo Leokup.

My fees are § for travel and § for services, for a total of $ 0.00

' declare under penalty of perjury that this information ts trae

Date: ot-26-2020 oleh, ‘~,

Server's signature

OBRRDr aw O. KEORGE

Printed name and tifle

Yo BeX \Sss

Additional information regarding attempted service, ete:
San abeched Catt tod & Secaxico and
ame Commun cate,
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 86 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 33 of 62

AQ 440 (Rev. 06°12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Pigintefits) }
v. : Civil Action No. TDC-26-1066
)
SCAMFOUND COM, et ai. . )
)
Defendant(s) }

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address} — SCAMFOUND.COM
C/O Domain Registrar cf Record - NAMEPAL LLC (owned by NAMESILO LLC)
ATT: Michaet Goidfarb/Designated Agent
1300 £. Missouri Avenue.
Suite A-110,
Phoenix AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} -——~ or 60 days tf you
are the United States or a United States agency, or an officer or employee of the Unued States described in Fed. R. Civ.
P. 12 (a)(2) or (8) — you must serve on the plaintiff an answer to the attached complaint or 4 motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court. aes Dag.

Ep

     

CLERK OF COURT

pate, 9/16/2020

Signature oj Clerk or Deputy Clerk
aes Case 8:20-cv-010B8- THe BoatiTIEMy “FieeO772820 “Page 87 of 162
m Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC SCAMFOUND.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:21 PM
To: consumeronlineprotection@gmail.com
Cc: admin@namepal.com, legal@namesilo.com, abuse@namesilo.com

Dear SCAMFOUND.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 33 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of SCAMFOUND.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMEPALLLC (C/O NAMESILO LLC) using emails: admin@namepal.com, legal@namesilo.com,
abuse@namesilo.com

Respectfully submitted by,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - scamfound.com.jpg
1449K

=) Case Management Order 8-20-CV-01066-TDC.pdf
1136K

US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-1962751898125828144&simpl=msg-a%3Ar-19627518... 1/2
ae sroox  COS* 8:20-cv-01088- TBC Baclinent? Elled 07/28/20" Page 88 of 162

@] Certificate of Service - SCAMFOUND_COM.pdf
— 411K

#3 SCAMFOUND.COM Whois Lookup 2020_07_26.pdf
— 70K

=} SCAMFOUND.COM ICANN Lookup 2020_07_26.pdf
132K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-196275 18981 258281448simpl=msg-a%3Ar-19627518... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 P 89 of 162

—_

Case No.: 8:20-CV-01066-TDC

CERTIFICATE OF SERVICE

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 27" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 35 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (CHEATEREXPOSE.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATEREXPOSE.COM using the official email provided by the Domain
Registrar of Record WILDWESTDOMAINS.COM/GODADDY LLC, and available on the internet Domain
Name Registration Lookup as required by the Internet Corporation for Assigned Names and Numbers
(ICANN):

Domain Name: CHEATEREXPOSE.COM

Domain Registrant Email: CHEATEREXPOSE.COM@domainsbyproxy.com

Domain Registrar Email: abuse@wildwestdomains.com

The Domain Registrar of Record WILDWESTDOMAINS.COM (owned by GODADDY LLC) has been copied
all the above mentioned documents using the following emails: abuse@wildwestdomains.com,
wildwestdomainsllc.com@domainsbyproxy.com, WILDWESTDOMAINS.COM@domainsbyproxy.com,
abuse@godaddy.com, and copyrightclaims@godaddy.com.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 90 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 36 of 62

AO 440 (Rev. 06/12) Summons in a Civil Action {Page 2)

Civil Action No, TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court untexs required by Fed. R. Civ. P. 4 (0)

This summons for frame of individual and ttle, sf any) CHE AVB REx POsSh.Cam
was received by me on dare) = G } 27 | 20

| personally served the sunimons on the individual at (rlace)

On (date) , or

CF L left the summons at the individual’s residence or usual place of abode with (inme!
, 4 person of suitable age and discretion who resides there.

OD (dares . and mailed a copy to the individual's last known address; or

MY Pserved the summons on frame af individuals . who is
designated by law to accept service of process on behalf of same of arganizuiion)

On dae) >; Or

J Lreturned the summons unexecuted because Lor

Pm oiher (pecit Cacvad ct GRATER Ex pase, Com LSing esi off ciel
Qmarl Poovided ley We Doman Ragschrer oF Racerd Oma
ANai Valle 8a Domain Nama LeotuP .

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of pequry that ths information is true

Dae: OF--2AP—A02AO Oe VS

Printed name and title

Po Burm Es
GraanbAt wp 20T 68

Server's address
Additional information regarding attempted service, etc:
Soo okeched Cos Ah colo OF Saws co an A

amet Prarie Cation ‘
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 91 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 35 of 62

AO 446 (Rev, 06°12) Summons ina Civi) Action

UNITED STATES DISTRICT COURT

for the

District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plainiiffis) )

v. Civil Action No. TOC-20-1066

)
CHEATEREKPOSE COM, et ai. )
)
)
Defendani(s) )

SUMMONS IN A CIVIL ACTION

To: (Deyendant’s name and address} CHEATEREXPOSE.COM
Domain Registrar of Record - GODADDY LLC
ATT Aman BhutanvDesignated Agent
14455 N. Hayden Rd,
Scottsdale, AZ 85266

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days H you
are the United States or a United States agency, or an officer or employce of the United Siates described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or 3 motion under Rule {2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose pame and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

Lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Date. 6/16/2020

Signature of Clerk or Deputy Clerk
Tarra ase 8:20 BMG LBBETSR BIS TRY” PLEO METED” ASS PAE oo
Mm Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATEREXPOSE.COM,
GODADDY LLC

Obadiah Kegege <obadiahke@gmail.com> Mon, Jul 27, 2020 at 1:39 AM
To: CHEATEREXPOSE.COM@domainsbyproxy.com

Cc: abuse@wildwestdomains.com, wildwestdomainsllc.com@domainsbyproxy.com,
WILDWESTDOMAINS.COM@domainsbyproxy.com, abuse@godaddy.com, copyrightclaims@godaddy.com

Dear CHEATEREXPOSE.COM,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 35 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATEREXPOSE.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 27, 2020.

Copied: VVi/LDVWESTDOMAINS.COM /GODADDY LLC using the following emails:
abuse@wildwestdomains.com , wildwestdomainsllc.com@domainsbyproxy.com,
WILDWESTDOMAINS.COM@domainsbyproxy.com, abuse@godaddy.com, and
copyrightclaims@godaddy.com

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA
July 27, 2020

7 attachments

Court Summon - cheaterexpose_com.jpg
1475K

] Case Management Order 8-20-CV-01066-TDC.pdf

https://mail.google.com/mail/u/1 7ik=558bb63ff38view=pt&search=all&permmsgid=msg-a%3Ar-313900740999951 3524&simpl=msg-a%3Ar-31390074... 1/2
mail -US District Court Case No.: 8:20-CV-01066-TDC CHEATEREXPOSE.COM, GODADDY LLC

/27/2020 G
a Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 93 of 162

1136K

=} US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
— 3790K

#« Certificate of Service - CHEATEREXPOSE_COM.pdf
417K

*) CHEATEREXPOSE.COM Whois Lookup 2020_07_27.pdf
72K

= CHEATEREXPOSE.COM ICANN Lookup 2020_07_27.pdf
184K

2 WILDWESTDOMAINSLLC.COM Whois Lookup 2020_07_27.pdf
— 71K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-3139007409999513524&simpl=msg-a%3Ar-31390074... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 94 of 162

Case No.: 8:20-CV-01066-TDC
ag ree

CERTIFICATE OF SERVICE Wh oe, -

£02

tie
Sy AL. Bytoy ML,
in “ th a3 ‘ ne ET coup,
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 27" day of July, 2020, copies of the follOwirige
CRS,

documents:

8:20-CV-01066-TDC, Document 5, Pg. 37 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant's (EXPOSECHEATER.COM) Up-to-date contact information/email as provided by ICANN

were served via email to EXPOSECHEATER.COM using the official email provided by the Domain
Registrar of Record GODADDY LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: EXPOSECHEATER.COM
Domain Registrant Email: exposecheater.com@domainsbyproxy.com

Domain Registrar Email: abuse@godaddy.com

The Domain Registrar of Record GODADDY LLC has been copied all the above mentioned documents
using the following emails: abuse@godaddy.com, and copyrightclaims@godaddy.com.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 95 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 38 of 62

AQ 440 (Rev. 04/12) Summons in a Civil Action (Page 2)

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for (name af individual and title, if any ex 2 OSE CHEMIER. com
was received by me on (dae) & | a2 | 20

[1 | personally served the summons on the individual at (place)

On (date) or

(7 1 tefl the summons at the individual's residence or usual place of abode with fame)
. 2 person of suitable age and discretion wha resides there,

ON fifate) , and mailed a copy to the individual's last known address; or
TI served the summons on (same of individual) , who is
desizaated by law to accept service of process on behalf of ame ef orgunizition)
On fete) Lor

oT Treturned the summons unexecuted becaase ; or

PL Other (specifv): Sacve a BxPOSE Cth AY ee *Com USen4 ANoes off creh
mer Ore vi ded \oy AKe Domain Ropfstrarc of Rececd and
ANvalal\e on Domain Nema Leokv?

My fees are $ for travel and § for services, for a tolal of $ 0.00

i declare under penalty of perjury that this information is true.

Date: OF-VE-2Ao2o Os Nexie Sate hy

Server's sismanire

OBwdsat O- WSQME

Printed tuime and itle

Pro Bek NSs
Groene tt wp 2oF6 B

Server's address

Additional information regarding attempted service. ete:

aie. atte che A Code Mets of Gevice Ee |

Q mer Oo win; aatiee '
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 96 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 37 of 62

AO 440 (Rev. G6/12) Summons ina Civil Acton

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
| )
Plaintiffs) )
v. : Civil Action No. TDC-20-1066
)
EXPOSECHEATER COM, et ai. . )
)
}
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Ta: (efendant’s name and address) EXPOSECHEATER.COM
Domain Registrar of Record - GODADDY LLC
ATT. Aman Bhutani/Designated Agent
14455 N. Hayden Ro,
Scottsdale, AZ 85260

A lawsuit has been filed against you.

Within 21 davs after service of this summons on you (not counung the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 32 (a)t2) ot (3) — you must serve on the plainuff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plainuff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Date: 6/16/2020 |

Signature of Clerk or Deputy Clerk
vara ase 9:2 ARREST BU BON ASAE YALE TRIES BSS ay PLR

™ (Gmail Obadiah Kegege <obadiahke@qmail.com>

US District Court Case No.: 8:20-CV-01066-TDC EXPOSECHEATER.COM ,
GODADDY LLC

Obadiah Kegege <obadiahke@gmail.com> Mon, Jul 27, 2020 at 1:47 AM

To: exposecheater.com@domainsbyproxy.com
Cc: abuse@godaddy.com, copyrightclaims@godaddy.com

Dear EXPOSECHEATER.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 37 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of EXPOSECHEATER.COM up-to-date contact email available on the Whois.com

Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 27, 2020.

Copied: GODADDY LLC using the following emails: abuse@godaddy.com, and copyrightclaims@godaddy.com

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 27, 2020

5 attachments

Court Summon - exposecheater_com.jpg
1475K

F Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

=] US District Court - Complaint_ 8-20-CV-01066-TDC. pdf

https://mail.google.com/mail/u/1 7ik=558bb63ff38view=pt&search=all&permmsgid=msg-a%3Ar69636669754 16986265&simpl=msg-a%3Ar696366697...

1/2
vernon ase 8:26 SORE BUR NAEP PRR OHTSSSO LE Be SPIED 9

3790K

4) EXPOSECHEATER.COM ICANN Lookup 2020_07_27-pdf
— 184K

# EXPOSECHEATER.COM Whois Lookup 2020_07_27.pdf
SIN

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar696366697 54 16986265&simpl=msg-a%3Ar696366697... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 99 of 162

Case No.; 8:20-CV-01066-TDC a OO

/
JUL 28 2020
is AT arc: -
CERTIFICATE OF SERVICE ~» “Beet One

~~ y AE ian Tour

Pupp

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 27" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 39 of 62: SUMMONS IN ACIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (CHEATERBOARD.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERBOARD.COM using the official email provided by the Domain
Registrar of Record GODADDY LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN);

Domain Name: CHEATERBOARD.COM
Domain Registrant Email: cheaterboard.com@domainsbyproxy.com

Domain Registrar Email: abuse@godaddy.com

The Domain Registrar of Record GODADDY LLC has been copied all the above mentioned documents
using the following emails: abuse@godaddy.com, and copyrightclaims@godaddy.com.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 100 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 40 of 62

AG 440 (Rev. 92) Susunons ina Civil Action (Page 2)

Civil Action Na. TDC-20-1066

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) r WRAY € & & - e& XD - Com
was received by me on daw) & Q2 \ > A a)

(7 J personally served the summons on the individual at (place)

ON fdaie} > or

[7 1 left the summons at the individual's residence or usual place of abode with fame)

ON (date) , tnd mailed a copy to the individual's last known address; or

(FJ served the summons Gn (name of individual) » Who is

On fdate} Lot

( J returned the summons unexeculed because Or

A other fspecifl: iz Ss 2tive A CHEATER BOARD. CEM Us~4 Nese off com
Dmnreil  pevided Noy oman Ratstroy of Raceyd and
avarlee oN Domatn Nome Leo?

My fees are $ fot travel and $ for services, for a toil of $ 0.00

{ declare under penalty of perjury that this information is true.

Date: OF -AzP-2020 be yt 4 ‘

Server 's signature
oe

ORrwDiatt 0. KE GE GE

Printed rreame und tile

P oO Box \\53

Greaentubt, MD 2068

Server's uddress

Additional infonnation regarding atiempied service, etc:

San aka wed Corihicea of Saeed’ end

2 mort Co MMA, Catron “
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 101 of 162
Case 8:20-cv-01066-TDC DocumentS Filed 06/16/20 Page 39 of 62

AQ 440 (Rey 06°12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

tor the
District of Maryland
OBADIAH OSEKO KEGEGE :
)
}
Plainufi(s) )
Vv. Civil Action No. TOC-20-1066
)
CHEATERBOARD.COM, et a! . }
)
>
Defendants) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name und address) CHEATERBOARD.COM
Domain Registrar of Record - GODADDY LLC
ATT: Aman Bhutani/Designated Agent
14458 N. Hayden Ra,
Scottsdale, AZ 85260

A lawsuit has beet filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} --- or 60 days if you
are the United States or a United States agency, or an officer or emplayee of the United States described in Fed. R. Civ.
P. 12 (a\(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion uader Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege

PO. Box 1153
Greenbelt, MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: 6/16/2020
Signature of Clerk or Deputy Clerk
il - istrict C No.: 8: . BOARD.COM, GODADDY LLC
yaroeee Case 8:20 01668 FSG" Bocument 7 Filed 67/28/20 Page 102 of 162

Mm Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATERBOARD.COM,
GODADDY LLC

Obadiah Kegege <obadiahke@gmail.com> Mon, Jul 27, 2020 at 1:57 AM
To: cheaterboard.com@domainsbyproxy.com
Cc: abuse@godaddy.com, copyrightclaims@godaddy.com

Dear CHEATERBOARD.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 39 of 62: SUMMONSIN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERBOARD.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 27, 2020.

Copied: GODADDY LLC using the following emails: abuse@godaddy.com, and copyrightclaims@godaddy.com

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 27, 2020

6 attachments

Court Summon - cheaterboard_com.jpg
1459K

= Case Management Order 8-20-CV-01066-TDC.pdf
4
1136K

=] US District Court - Complaint_ 8-20-CV-01066-TDC. pdf

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar-922317 179769393674&simpl=msg-a%3Ar-922317179... 1/2
rare case 8:20. Si ERLE BERNE GAED” PEE BH SENSO” BEBE IOS PBS Ue

3790K

=) Certificate of Service - CHEATERBOARD_COM.pdf
— 418K

4) CHEATERBOARD,.COM Whois Lookup 2020_07_27.pdf
— 72K

=) CHEATERBOARD.COM ICANN Lookup 2020_07_27.pdf
— 192K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-922317 17976939367 4&simpl=msg-a%3Ar-922317179... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 104 of 162

eng as
~~ aay ae BY ergs,

J a etivg
Case No.: 8:20-CV-01066-TDC 4 UL 2
U

AT Gig
— - Ug = 1 f iz
PY teas PRCT Coun,
- Mary ayy

Oa L iy,

CERTIFICATE OF SERVICE

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 24” day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 41 of 62: SUMMONSINA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

were served via email to SCORNEDLOVE.COM through SCORNEDLOVE,COM’s Domain Registrar of
Record TUCOWS INC.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 105 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 42 of 62

AQ 44) (Rev 0/12) Sammous ina Civil Action (Page 2)

Civil Action No. TDG-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D))
This summons for (nome of individual and tile, if any Ss ceQtW sbBLove, Com
was recetved by me 01 fare) G | a0 | 20

O { personally served the summons on the individual at (place)

On feeste) 2 OF

C7 [left the summons at the individual's residence or usual place of abode with ame}
; a person of suitable age and discretion who resides there,

On (dite) , and mailed a copy to the individual’s last known address: or

designated by law to accept service of process on behalf of (name af organization) FTCoLWADS\Leva, Caw
on (date) 4 2\ | 20 =:

{J [returned the summons unexecuted because : oF

» rice, £ Gorved alo ctiren Pu oF S4ammonc

Other (specify

ani Docuamenti te Scornaedlowe Ro 4:shor oF Recerd Pniroug
Qmaill on oF /a2au/20.

My fees are $ for travel and $ tor services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: OF -24 - 2020 OlseAc } s

Server y signature

OBAD AK Oo. CEGR GE

Printed name and tile
.
Ps

Box SB
GQyeanasX¥ , MoD 2046 ®%
Server's address
Additional information regarding attempted service, ete:
Gre cttechad Cartfiah oF Sawin ag

QO mei l Commun ection -
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 106 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 41 of 62

AO 440 (Rev. 0092) Sunmwions in a Civil Actin

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE :
}
}
Plaintiffs
¥: ; Civil Action No, TDC-20-1066
)
SCORNEDLOVE.COM, et ai. )
)
)
Defendant xj }

SUMMONS IN A CIVIL ACTION

To: Defendans’s name and address) SCORNEDLOVE.COM
Domain Registrar of Record - TUCOWS INC
ATT: Paul Karkas/Designated Agent
96 Mowat Ave,
Toronto, M6K3M1 Canada

A lawsuit has been filed against you.

Withia 2) days after service of this summons cn you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. 8. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20766, USA

if you fail to respond, judgment by detault will be entered against you for the relief demanded in the compliant,
You also must file your answer or motion with the court.

nate. 0/16/2020

 
7/27/2020

Case 8:20-cv-01066-TDC Documénl PRES O7/2820 Page 107 of 162

US District Court Case No.: 8:20-CV-01066-TDC Tucows Inc., scornedlove.com

e.

Obadiah ke
Fri 7/24/2020 5:40 PM
To: Compliance; paul@tucows.com

 

 

 

 

 

 

 

wy
|. Case Management Order 8-2... f- US District Court - Complaint...
=== 14MB s== 4MB
[pat SCORNEDLOVE_COM - Cert o... (natl scornedlove.com ICANN Loo...
s=e 414KB sS=© 156 KB

 

 

 

 

 

Whois scornedlove.com 2020...
asi" 62 KB

 

 

|) 7 attachments (8 MB) Downloadall Save all to OneDrive

Dear Tucows Inc./ Paul Karkas,

Thank you for the email and acknowledgement of receiving the Court Summon and Documents. he!
documents you received included the “CASE MANAGEMENT ORDER” that required you/Defendant to
file the response Withithe Court as well as the Plaintiffi Please file your response with the Court.

In response to your email, | have looked again on the Internet Corporation for Assigned Names and
Numbers (ICANN) database. TUCOWS INC is listed as the Domain Registrar of Record

of SCORNEDLOVE.COM (See attached printout — to be added to Court Exhibit). The ICANN requires
that the Domain Registrant’s Contact Information must be accurate and reliable, and must be
updated promptly if there are any changes during the term of the registration period.

The attached printout (Dated July 24, 2020) from Whois.com and ICANN Lookup has no contact
information for SCORNEDLOVE.COM. The Whois.com lookup database is showing a fake email
address for the SCORNEDLOVE.COM Registrant as:

Email: https://tieredaccess.com/contact/d4acbd72-d927-4518-9f82-7cb1924ecc67

| sincerely appreciate your response and request that you/ TUCOWS INC as the Domain Registrar of
Record,please submit the following attached Court Summon and Documents to the Concealed

Entity/Owner of SCORNEDLOVE.COM.

Dear scornedlove.com,

Please find the attached documents for the case | filed against you at the US District Court:
8:20-CV-01066-TDC, Document 5, Pg. 29 of 62: SUMMONS INACIVIL ACTION (Tucows Inc)

https://outlook.live.com/mail/O/sentitems/id/AQMkADAWATE4MTgxLWE2ZjEtOGQxMyOwMAItMDAKAEYAAAPsa0q%2FJRGeQZJQquyDZlw9BwC2kq... 1/2
ETA Case 8:20-cv-01066-TDC Docunl@itP*Filée 87/28/20 Page 108 of 162

8:20-CV-01066-TDC, Document 5, Pg. 41 of 62: SUMMONS IN A CIVIL ACTION (scornedlove.com)
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE (SCORNEDLOVE.COM)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153
Greenbelt, MD 20768, USA ~

https://outlook. live.com/mail/O/sentitems/id/AQMkADAWATE4MTgxLWE2ZjEtOGOQxMyOwMAIIMDAKAE YAAAPsaNq%2FJRGeQZJOQquyDZlw9BwC2kq... 2/2
a Case 8:20-cv-01066-TDC Document ? Filed 07/28/20 Page 109 of 162

[Request received] scornedlove.com Tucows

Paul K (Compliance) <legal@tucows.com>
Fri 7/24/2020 2:39 PM
To: obadiah_ke <obadiah_ke@hotmail.com>

Your request (441441) has been received and is being reviewed by our support staff.

To add additional comments, reply to this email.

Paul K (Tucows Inc - Compliance)

Hello — with.respect to the documentation Tucows received via postal mail concerning
the domain scornedlove.com - please note, this is the first known correspondence we
have received.

|, Paul Karkas, declare under penalty of perjury that the following is true:

| have personal knowledge of the facts stated set forth below, and could and would
testify to these facts if called as a witness in this matter. | am a Compliance Officer
with Tucows, Inc. (Tucows), located in Toronto, Ontario, Canada Tucows, Inc. is a
Nova Scotia corporation with a principal place of

business in Toronto, Ontario.

By way of background, Tucows runs a wholesale model and does not have
information outside of internally held whois data.

As such, please find the current whois information for
scornedlove.com below;

Organization Information

First Name: Host

Last Name: Master

Organization Name: 1337 Services LLC
Street Address: P.O. Box 590

City: Charlestown

State: Charlestown

2 Letter ISO Country Code: KN
Postal Code: N/A

Phone: +883.510008346319

https://outlook.live.com/mail/0/deeplink?version=2020072004.04&popoutv2=1

1/4
pe Case 8:20-cv-01066-TDC Document 7 “Elled 07/58/20 Page 110 of 162
ax:

Email: whois+scornedlove.com@njal.la

Status: active

Source: nazca_identity

Admin Information

First Name: Host

Last Name: Master

Organization Name: 1337 Services LLC

Street Address: P.O. Box 590

City: Charlestown

State: Charlestown

2 Letter ISO Country Code: KN

Postal Code: N/A

Phone: +883.510008346319

Fax:

Email: admin+scornedlove.com@njal.la
Status: active

Source: nazca_identity

Billing Information

First Name: Host

Last Name: Master

Organization Name: 1337 Services LLC
Street Address: P.O. Box 590

City: Charlestown

State: Charlestown

2 Letter ISO Country Code: KN

Postal Code: N/A

Phone: +883.510008346319

Fax:

Email: _billing+scornedlove.com@njal.la
Status: active

Source: nazca_identity

Technical Contact Information

First Name: Host

Last Name: Master

Organization Name: 1337 Services LLC
Street Address: P.O. Box 590

City: Charlestown

https://outlook.live.com/mail/0/deeplink ?version=2020072004.04&popoutv2=1 2/4
7/27/2020
State: Charlestown
2 Letter ISO Country Code: KN
Postal Code: N/A
Phone: +883.510008346319
Fax:
Email: tech+scornedlove.com@njal.la
Status: active
Source: nazca_identity
DNS Information
FQDN IP
abby.ns.cloudflare.com
bart.ns.cloudflare.com

Please note, our affiliate/reseller Njalla, offers a unique registration process in which
they place themselves as the main point of contact for the domain, you can read
about their registration process here-- > https://njal.la/#about — this is why you will
see Njalla's contact information in the whois:

1337 Services LLC

P.O. Box 590

Charlestown

Saint Kitts and Nevis

+1.4259064769

info@njal.la

Paul Karkas

Compliance Officer OpenSRS
Tucows Inc.
paul@tucows.com
416-535-0123 ext 1625

https://outlook.live.com/mail/0/deeplink?version=2020072004.04&popoutv2=1

Case 8:20-cv-01066-TDC DocuméAl PFE 07/28/20 Page 111 of 162

3/4
TES Case 8:20-cv-01066-TDC Document 7 Hled 07/38/20 Page 112 of 162
direct line (416) 538-5458

1-800-371-6992

Attachment(s)

scorned.pdf
Scanned from a Xerox Multifunction Printer.pdf

Yt" tucows

https://outlook.live.com/mail/0/deeplink?version=2020072004.04&popoutv2=1 4/4
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 113 of 162

Case No,: 8:20-CV-01066-TDC
CERTIFICATE OF SERVICE <= ¥ any, Coup,

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 24" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 43 of 62: SUMMONS INA CIVIL ACTION
(exposecheaters.com)

8:20-CV-01066-TDC, Document 5, Pg. 27 of 62: SUMMONS IN A CIVIL ACTION (Dynadot LLC)

8:20-CV-01066-TDC, Document 2; CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE (exposecheaters.com)

Defendant’s Up-to-date contact information/email as provided by ICANN

were served via email to EXPOSECHEATERS.COM using the official email provided by the Domain
Registrar of Record DYNADOT LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: EXPOSECHEATERS.COM
Domain Registrant Email: exposecheaters.com@superprivacyservice.com

Registrar Abuse Contact Email: abuse@dynadot.com

The Domain Registrar of Record DYNADOT LLC has been copied all the above mentioned documents.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 114 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 44 of 62

AQ 440 (Rev. 06/12) Sumunass m a Civil Action (Page 2)
Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons for (name of mdividual and tule, fanv) [EB ye 2 SCSECKEATERS .Com
was received by me on date) G \ 22 20

1 personally served the summons on the individual at (place)

On (date) }or

7 Vteft the semmeans at the individual’s residence or usual place of abode with faame)
, a person of suitable age and discretion who resides there,

on (dare) and mailed a copy to the imdividual’s iast known address; or

f Tserved the summons on (adme of individual) , who is

designated by law to accept service of process on behalf of (name of vrgunizuiion)

On (dae) , or

iT J returned the summons unexecuted because lor

PMLOther (speci: L Carvved the Dalendect above Using qea'® off cio
Devel Pwrevided Ly Mig> Wayvuder Regquitrer f Velerd,and
Avyailelle On Domain Nema \Leokup :

My fees are $ for travel and $ for services, for a total of $ 0.00

i declare under penalty of perjury that this information is true

Date: O $F -24} -2020 Orwsedih—e

Server's signature

Printed name and title

Roc @ox WSs

Server's address
Additional information regarding attempted service, etc:

Q wort Commun cetion -
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 115 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 43 of 62

AQ 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintiffts) )
v. Civil Action No. TDC-20-1066
}
EXPOSECHEATERS.COM, et ai. , )
}
}
Detendants) }

SUMMONS IN A CIVEL ACTION

To: (Defendant's name and address) EXPOSECHEATERS.COM
Domain Registrar of Record - CYNADOT LLC
210 S Elisworth Ave #345,
San Mateo, CA 94401

A lawsuit has been filed against you.

Within 2} days after service of this summons on you (net counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer oc employee of the United States described in Fed. R. Civ.
P. 12 (a)(2} or (3) -— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt. MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Date. 9/16/2020

Signature of Clerk ar Deputy Clerk
re Case 8:20-cv-CLOBS PBC BSetimene 7° Filed O78 0" PAGS L1G oF 6s
™m Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC exposecheaters.com, Dynadot
LLC

Obadiah Kegege <obadiahke@gmail.com> Fri, Jul 24, 2020 at 7:57 PM
To: exposecheaters.com@superprivacyservice.com, abuse@dynadot.com, info@dynadot.com

Dear exposecheaters.com,C/O Dynadot LLC:

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 43 of 62: SUMMONS INACIVIL ACTION (exposecheaters.com)
8:20-CV-01066-TDC, Document 5, Pg. 27 of 62: SUMMONS IN A CIVIL ACTION (Dynadot LLC)
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE (exposecheaters.com)

Also, | have attached printouts of EXPOSECHEATERS.COM contact information/emails as given by the Internet
Corporation for Assigned Names and Numbers (ICANN) as of July 24th, 2020.

Copied/cc: Domain Registrar of Record DYNADOT LLC

Respectfully submitted by,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

7 attachments

Court Summon - exposecheaters_com.jpg
1462K

=z

Court Summon - Dynadot LLC.jpg
1413K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-247 961386 1668215447 &simpl=msg-a%3Ar-24796138... 1/2
7127/2020 Case 8:20-cviebraeh-Pestet Cs CRRA ariE ?°- OM ACRLIAS sioreechemanEean PyGRARIG SC

7) Case Management Order 8-20-CV-01066-TDC.pdf
1136K

=] US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
3790K

2 Cert of Service - exposecheaters.pdf
— 416K

= exposecheaters.com ICANN Lookup 2020_07_24.pdf
— 136K

= Whois exposecheaters.com 2020_07_24.pdf
— 72K

https://mail.google.com/mail/u/1 7ik=558bb633&view=pt&search=all&permmsgid=msg-a%3Ar-24796 13861668215447&simpl=msg-a%3Ar-24796138... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 ae 118 of 162

— ae ir
RSCG

Case No.: 8:20-CV-01066-TDC JUL 2 8 2029

ee

oy ae un,

CERTIFICATE OF SERVICE

DEP Ep:

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 24" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 45 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2; CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT
Defendant’s Up-to-date contact information/email as provided by ICANN

were served via email to BUSTEDCHEATERS.COM using the official email provided by the Domain
Registrar of Record INTERNET DOMAIN SERVICE BS CORP (whoisprivacycorp.com), and available on the
internet Domain Name Registration Lookup as required by the Internet Corporation for Assigned Names

and Numbers (ICANN):

Domain Name: BUSTEDCHEATERS.COM

Domain Registrant Email: bustedcheaters.com-owner-wwO0v@customers.whoisprivacycorp.com
Technical Contact Email: bustedcheaters.com-tech-fgds@customers.whoisprivacycorp.com

Administrative Email: bustedcheaters.com-admin-2vmm@customers.whoisprivacycorp.com

Both the Domain Registrars of Record INTERNET DOMAIN SERVICE BS CORP who is also the Registrar of
Record for the Privacy Service WHOISPRIVACYCORP.COM have been copied all the above mentioned
documents.

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 119 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 46 of 62

AO 440 (Rev 0612) Summons in a Civil Action (Page 2)

Civil Action No. TDG-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for fname of individual and title, if any) % wsy SD chs wmeVYAQasdq. Com
was received by me on féute) G \ 32 \ 2o

[personally served the summons on the individual at (place)

OM feet) ior

{ left the summons at the individua!’s residence or usual place of abode with (sume)

. aperson of suitable age and discretion who resides there,

On (dare) , and mailed 4 copy to the individual’s last known address: or

on fduei @ > oR a6 5 or

CF returned the summons unexecuted because .or
Pknher (specifiy prise t Gaxvad Bustsod Oncrs. Com cand “Terai Domatn
Ragistear of ReCevd Ahrough There officiel emails avallabhe
On Talent Domercns Name Looky:

My fees are $ for travel and $ for services, for a total of § 0.00

1 declare under penalty of perjury that this information is true.

Dae: OF -2y- 2020 ee AK ~% eecee en

Server 'y signature

OBNDAW oO. S9e 48

Printed name and title

Pro Son \\S3
Qreenbalt, wp 20468

Server's address
Additional information regarding attempted service, etc:
Can Cheb eA SS Cawice ao.)
Cmnm| Corn mun roeMoy aera attache A
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 120 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 45 of 62

AO 440 (Rev. 06/12) Sammons ina Creal Action

UNITED STATES DISTRICT COURT

fer the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Platntiffis) )
v. Civil Action No. TDC-20-1066
)
BUSTEDCHEATERS.COM, et al. , )
}
)
Defendant(s} }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BUSTEDCHEATERS.COM
Domain Registrar of Record - INTERNET DOMAIN SERVICE BS CORP
Ocean Centre, Montagu Foreshore,
East Bay Street, Nassau,
The Bahamas

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received iD —~ or 60 days if you
are the United States or a United States agency, or an officer or ernployce of the United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule {2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the piamtuf or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt. MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 6/16/2020

 
Tara Case 8:20-cv- of BEBE RELATE FEES OF ERTL PRUE TE Shor
™| G ma | Obadiah Kegege <obadiahke@gmail.com>

US District Court CaseNo.: 8:20-CV-01066-TDC BUSTEDCHEATERS.COM

Obadiah Kegege <obadiahke@gmail.com> Fri, Jul 24, 2020 at 3:23 PM
To: bustedcheaters.com-owner-wwO0v@customers.whoisprivacycorp.com, bustedcheaters.com-tech-
fgds@customers.whoisprivacycorp.com, bustedcheaters.com-admin-2vmm@customers.whoisprivacycorp.com,
admin@internet.bs, info@whoisprivacycorp.com

Dear BUSTEDCHEATERS.COM,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 45 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, | have attached your updated contact information/emails as given by the Internet Corporation for Assigned
Names and Numbers (ICANN) as of July 24th 2020.

CC; INTERNET DOMAIN SERVICE BS CORP
cc: WHOISPRIVACYCORP.COM (Privacy Service for INTERNET DOMAIN SERVICE BS CORP)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768

6 attachments

Court SUMMON - BUSTEDCHEATERS_COM.jpg
1452K

re Case Management Order 8-20-CV-01066-TDC. pdf
1136K

= US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
— 3790K

*) BUSTEDCHEATERS - Cert of Service.pdf
— 419K

= BUSTEDCHEATERS.COM ICANN Lookup 2020_07_24.pdf
— 170K

https://mail.google.com/mail/u/17ik=558bb63ff38&view=pt&search=all&permmsgid=msg-a%3Ar6114870795046365432&simpl=msg-a%3Ar6114870795... 1/2
aa? Case 8:20-cv-0f086 TE TSeUrREN 7A FTSe B 7 Be/ 2 Page IFS SPi62
“S| Whoisprivacycorp.com ICANN Lookup 2020_07_24.pdf
180K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Aré1 14870795046365432&simpl=msg-a%3Ar6114870795... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 123 of 162

——
Cc No.: 8:20-CV-01066-TDC ee,
wey T i, _ ery
ihe
JUL 9 e =
* £020
CERTIFICATE OF SERVICE i 7
= ied pe FOr
TAN

su

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 47 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (REPORTAFFAIRS.COM) Up-to-date contact information/email as provided by ICANN

were served via email to REPORTAFFAIRS.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: REPORTAFFAIRS.COM

Domain Registrant Email: pw-045d632559f089ab33ea7629759ac6f3@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 124 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 48 of 62

AG 440 (Rov. Oke 12) Summens is a Civil Action (Page 2+

Civ Action No, TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 {1))

This summons for ‘nan vf individual and title, if anv) Rae ORY he et ees BS, Coy
was received by me on flac) G / 22 ) 20

‘J f personally served the sammmons on the individual at (place)

On (dare) {or

{ 1 left the summons at the individual’s residence or usual place of abode with mame)
, 4 person of suitable age and discretion who resides there,

om fare) , and mailed a copy to die individual’s last known address; or

MT served the summons on (name of individual) , who is

on (date) Lor

J J retumed the summons unexecuted because :or

SCoOther (specify): + Served Ths above Daf dent . LSing the offi ‘Cock omaal
Provided ‘oy Qegort affairc:csm Deguivar of Racos a, ad
an ai \aly\a on Down N ema. LookypP .

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is tue.

Dae OF-24-2020 Ob- Ack = a

Server's sigmauire

OBeADah O- KeGEGe

Printed name anid lite

Ps BuX wss
Qvasnsett, Mb Rothe

Server's address:
Additional information regarding attempted service, etc:

Soe attached Cotbed SF Cenxcte 2A

B-day Commun! Catton
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 125 of 162
Case 8:20-cv-01066-TDC DocumentS Filed 06/16/20 Page 47 of 62

AO 440 (Rew 00°12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintifiis) }
¥. Civil Action No. TDC-20-1066
}
REPORTAFFAIRS COM. et al. , )
)
2
Defendant's} }

SUMMONS IN A CIVEL ACTION

To: (Defendant's name and «uthdress) REPORTAFFAIRS.COM
CfO Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goldfarb/Designated Agent
1300 E. Missoun Avenue.
Suite 4-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you {not counting the day you received it) -- or 60 days if you
are the United States or a United States agency, or an ofticer or employee of the United States described in Fed. R. Civ.
P. £2 {a){2) or (3) -- you miust serve on the plaintiff an answer to the attached complaint or a movon under Rule |2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the pla:ntiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the compiaint.
You also must file your answer or motion with the court.

 

Date: 6/16/2020

Signature of Clerk ar Deputy Clerk
il - istri : 8:20-CV- AIRS.
vena Case 8:20-cv- 018 PBR BSCE “ie OMSEEE Bags 158 62
Mm G mail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC REPORTAFFAIRS.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:56 PM
To: pw-045d632559f089ab33ea7629759ac6f3@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear REPORTAFFAIRS.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 47 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of REPORTAFFAIRS.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - reportaffairs.com.jpg
1442K

*] Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

https://mail.google.com/mail/u/17ik=S58bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar-295 1846498835533566&simpl=msg-a%3Ar-29518464... 1/2
prance Case 8:20-cv-0f 066 THe beet curenty Pied OH s8735 Bage Ty oF 162
v7 | US District Court - Complaint_ 8.20-CV-01066-1DE

3790K

Certificate of Service - REPORTAFFAIRS_COM.pdf
4
428K

? REPORTAFFAIRS.COM ICANN Lookup 2020_07_26.pdf
135K

a REPORTAFFAIRS.COM Whois Lookup 2020_07_26.pdf
73K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&ésearch=all&permmsgid=msg-a%3Ar-295 1 846498835533566&simpl=msg-a%3Ar-29518464,.. 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 128 of 162

eS Dg
Bia es FY;
8:20-CV-01066-TDC —. vt

JUL 2

Case No.:

“8 2029
AT Gao
CERTIFICATE OF SERVICE oy “feral porn MST

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 49 of 62: SUMMONS IN ACIVIL ACTION

8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8;20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant's (CHEATERINFORMER.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERINFORMER.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CHEATERINFORMER.COM

Domain Registrant Email: pw-8c603f5718827ffb5cdf094e326da9aa@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 129 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 50 of 62

AO 440 (Rev..06//2) Surnons in a Civil Action (Page 2)

Civil Action Na. TOC-20-1066

 

PROOF OF SERVICE
(This section should not he filed with the court unless required by Fed, R. Civ. P. 4 (1))

This summons lor /iame of individual and ttle, if'any) e. eerie Q Lo Fo AMER .COmMm -
was received by me on. fare) ¢ \ 3.35 20

it { personally served the summons on the individual at (piece)

ON ¢dsie) Lor

(1 1 left the summons at the individual's residence or usual place of abode with (ame)
, a person of suitable age and discretion wha resides there,

On (date) . and mailed a copy to the individual's last known address; or

J Pserved the summons on (name of individual) , whe is

on (date) or

 T returned the summons unexecuted because ,or

other ispecifvi L Jarvod Ohya dts infer Mer. Can, Uf ry thet od Tih
Qmail > rove {od ‘ey ATS ab ones Ra Qirrcar af Pe lord ad
avaloble on Domen Neme oalev R.

My fees are § for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

is: oF=26 2020 aE

Server's signature 7
OeAxDdiay O- EGE GE
Printed mime and title

Q°o Box USS
Qywontssht, NOD Dot 63

| Server's address
Additional information regarding attempted service. etc:
Gee dhedsd Getihccta of Cavute od
RQmal Commun: chien
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 130 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 49 of 62

AO 440 (Rev. G612) Summons ina Coil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintiffs) )
v. : Civil Action No. TOC-20-1066
CHEATERINFORMER COM, et al . }
}
)

Defendant(s}
SUMMONS IN A CIVIL ACTION

To: (Defendani's name and address) CHEATERINFORMER COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goidfarb/Designated Agent
1300 E. Missouri Avenue,
Surtte A-110,
Phoenix. AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ace the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) — you must serve on the plaintiff an answer te the attached complaint or a motion under Rule 12 of
the Federa} Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
P.O Box 1153
Greenbelt, MD 20768, USA

Ifyou fad io respond, judginent by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: 6/1 6/2020

Signature of Clerk or Depuiy Clerk
7AM Case 8:20-cv- CUBE BE BUTANE PERT B78 SE" PEDERI

mM Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATERINFORMER.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 6:58 PM
To: pw-8c603f57 18827 ffbScdf094e326da9aa@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear CHEATERINFORMER.COM,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 49 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERINFORMER.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - cheaterinformer.com.jpg
1460K

= Case Management Order 8-20-CV-01066-TDC.pdf

— 1136K

= US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

https://mail.google.com/mail/u/1?7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-58987 4555681 8766302&simpl=msg-a%3Ar-58987455... 1/2
rrnom Case 8:20-cv- F086 ABE IS RTENE 7 FTE! B77 20 BANE LYS BF tb2
| Certificate of Service - CHEATERINFORMER_COM.pdf
431K

«= CHEATERINFORMER.COM Whois Lookup 2020_07_26.pdf

at 3K
“= CHEATERINFORMER.COM ICANN Lookup 2020_07_26.pdf

— 135K

https://mail.google.com/mail/u/1 7ik=558bb63f3&view=pt&search=all&permmsgid=msg-a%3Ar-5898745556818766302&simpl=msg-a%3Ar-58987455... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Rage 433 of 162
= =

JU 5.
Case No.: 8:20-CV-01066-TDC L 2 2029

Ae
ary

oe,

a Oke
hd “Ya Leal
~ Me 6s
teas

Ae
CERTIFICATE OF SERVICE

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 51 0f62: SUMMONSIN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (WIKICHEATER.COM) Up-to-date contact information/email as provided by ICANN

were served via email to WIKICHEATER.COM using the official email provided by the Domain Registrar
of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as required
by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: WIKICHEATER.COM

Domain Registrant Email: pw-8d3b26c9c895cc809cd4c67923fe9a83@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 134 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 52 of 62

AQ 440 (Rey, O6°12) Summons ina Civil Action (Page 2)

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should noi be filed with the court uniess required hy Fed. R. Civ. P. 4 (1))

This summons for (reme of individual and title, if anv) \N VY Cree y apr -C or,
was received by ne on rete) q \ are | ZO

“F L personally served the summons on the individual at ¢ptace)

On (date; , or

| left the summons at the individual's residence or usual place of abode with (name;
, 2 person of suitable age and discretion who resides there,

On (date; . and mailed a copy to the individual's last know1 address; or

oT T served the summons on (name of individual) , wha is

designated by law to accept service of process on behalf of (name of organization)

On (date) » Or

=} [ retumed the summons unexecuted becwuse :or

A ter (specify: T Som od NN eS On Kor ‘Con VS “sy vhs \* S Sra oi
ares Ore widod ey Reare Do-wnaein Ragstres oF Qa ted,
ant avalelYe on Dometn Nema Lest UQ-,

My fees are $ for travel and $ for services, for a total of $ 0.00

{ declare under penalty of perjury that this information is true.

Date: O©F-2L- 2o2o Oren KS .

Server's signature

OBZAPiaty O.. FS4HRGE

Printed name and fitie

Poo Sox WSs
Qyeonseht, KD ZoFbY

Server's address
Additional information regarding attempted service, cic:

Gran atkahead Cexit'& ecko os Cecvite oa

Qo al Ce mnmtan: CaNSy
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 135 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 51 of 62

AO 440 (Rev. 96°12) Samuwus ina Covil Actions

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
}
)
Plaintiffs) )
v. Civil Action No. TOC-20-1066
)
WIKICHEATER.COM, et al. . )
)
)
Detendunils j )

SUMMONS IN A CIVIL ACTION

To: (Defendumt's name and address) WIKICHEATER.COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT Michael Goldfarb/Designated Agent
1300 E. Missoun Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Obadiah O Kegege
PO. Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by defantt will be entered against you for the relief dermanded in the complaint.
You also must file vour answer or motion with the court.

CLERK OF COURT ¥

 

Date: 6/16/2020

Signature af Clerk or Deputy Clerk
ea Case 8:20-cv-01688: THC" BSctniat? Fed US8720"" Bage T36 oF 162

™m (S mail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC WIKICHEATER.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:02 PM
To: pw-8d3b26c9c895cc809cd4c67923fe9a83@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear WIKICHEATER.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 51 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of WIKICHEATER.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILO LLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - wikicheater.com.jpg
1430K

Case Management Order 8-20-CV-01066-TDC.pdf
A
1136K

US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
B
3790K

=) Certificate of Service - WIKICHEATER_COM.pdf
https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar456004 1984784727597 &simpl=msg-a%3Ar456004198... 1/2
manage Case 8:20-ov-01 B88 TROMRSEUNTERY: FASE BOSSES BAGS TRIN 162

428K

3 WIKICHEATER.COM Whois Lookup 2020_07_26.pdf
— 74K

=} WIKICHEATER.COM ICANN Lookup 2020_07_26.pdf
—! 435K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar456004 1984784727597 &simpl=msg-a%3Ar456004198... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 138 of 162

Case No.: 8:20-CV-01066-TDC te,

gy ae,
JU =.
CERTIFICATE OF SERVICE 28 2020

AT
* Boe oe
ap 2 cess SU
i, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following <,_,

documents:

8:20-CV-01066-TDC, Document 5, Pg. 53 of 62: SUMMONSINA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (EXPOSECHEATINGONLINE.COM) Up-to-date contact email as provided by ICANN

were served via email to EXPOSECHEATINGONLINE.COM using the official email provided by the
Domain Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration
Lookup as required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: EXPOSECHEATINGONLINE.COM
Domain Registrant Email: pw-d9f27436f2c3e23575ea2db83c269fc9@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 139 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 54 of 62

AQ 44) (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 (i))

—_— r =
This summons for jnaaw uf individual and title, if any) Ix oSe cn edKAQOnLE nea_, cs A
was received by me on (daw) G A2DUlIAD

1 E personally served the summons on the individual at (place)

On (dare) LOL

77 1 left the summons at the individual's residence or usual place of abode with sume)
,@ person of suitable age and discretion who resides there,

ON (dure) _ and mailed a copy to the individual’s last known address: or

i T served the summons on (dame of individieal) . who is
designaied by law to accept service of process on behalf of sume of organization)
ON (date! 7 or

& Lreturned the summons unexecuted because or

A oiher fanmespie Secva a bi5< e oS ache dtnonlin * a Using aXe
of: crak wear a ddyess Provded Loy Nnsior Rasa oy
Races Aaa ava ayl a on Doman Nema Vests ,

My fees are $ for iravel and §$ for services, for a total of § 0.00

I declare under penalty of perjury that this information is true,

Date: OF -26-2o20 Otse Sh. &

Server's signature

OSWNDiany ©. le Qeae
Printed name and title

Ps Bom wS 3

resets, Mb 29H 6Y

Server's address

Additional information regarding attempted service, etc:

S22 cxkedmne dS Coc & ote dy CeCe acd
2 wad Cx fa eeteay S ZeXjon ,
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 140 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 53 of 62

AO 440 (Rev. 06.72) Summons ina Cov Action

UNITED STATES DISTRICT COURT

tor the
District of Maryland
OBADIAH OSEKO KEGEGE ;
}
)
Plaintigits: )
v. Civil Action No.  TDC-20-1066
)
EXPOSECHEATINGONLINE COM et al. , )
)
)
Defenduni(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendast's name and address) EXPOSECHEATINGONLINE COM
C/O Domain Regisirar of Record - NAMESILO LLC
ATT: Michael! Goldfarb/Designated Agent
1300 £. Missouri Avenue.
Suttle A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) ~~ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. $2 (a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule {2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
PO. Box 1153
Greenbelt, MD 20768, USA

Tf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You alse must file your answer or motion with the court. 3

6/16/2020

 

Date:

Signature of Clerk or Deputy Clerk
7AeE Case 8:20-cF LOSES BERNE APY ENE BH EIDE HAI PM BF 9S
™ Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC EXPOSECHEATINGONLINE.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:04 PM
To: pw-d9f27436f2c3e23575ea2db83c269fc9@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear EXPOSECHEATINGONLINE.COM,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 53 of 62: SUMMONS IN ACIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of EXPOSECHEATINGONLINE.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - exposecheatingonline.com.jpg
1436K

2 Case Management Order 8-20-CV-01066-TDC. pdf
— 1136K

j US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar7 10299556 12375380074&simpl=msg-a%3Ar710299556... 1/2
7a Cage 8:20-ov SHAS PES BERR EF” PEERY SEIS BEES IO UE
=) Certificate of Service - EXPOSECHEATINGONLINE_COM.pdf
427K

=) EXPOSECHEATINGONLINE.COM Whois Lookup 2020_07_26.pdf
— 73K

= EXPOSECHEATINGONLINE.COM ICANN Lookup 2020_07_26.pdf
— 134K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar7 10299556 1237538007 &simpl=msg-a%3Ar7 10299556... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 143 of 162

Case No.: 8:20-CV-01066-TDC ~~ ~bge
~ “8m
Jy Pca
& bp
CERTIFICATE OF SERVICE = A? tay 0
, " Le gS ,

dea Sy

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following",

documents:

8:20-CV-01066-TDC, Document 5, Pg. 55 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant's (CHEATERPICTURE.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERPICTURE.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CHEATERPICTURE.COM

Domain Registrant Email: pw-d2fffc012d0abb0b1c63676abedfb3a8@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O, Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 144 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 56 of 62

AC 440 (Rev. (X27 Summons ia Crvil Action (Page 2)

Civil Action No. TDC-20-1086

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individsal and title, funy) c \noator 2? ‘ ere ‘ Cem

was received by me on jdate) G 22 \20e0

" 1 personally served the summons on the individual at (pace)

On fate} : Or

“7 1] left the summons at the individual's residence or usual place of abode with fname)

.a person of suitable age and discretion who resides there,

on fdate} , and mailed a copy to the individual's fast known address; or

J I served the summons on (name of individual) , Whe ts

designated by law to accept service of process on behalf of freee of organization)

ON fdote} Sor

| {returned the summons unexecuted because .or

SLother (spect): rp: Cowsd Chace? < Cure, Com US ay oat: oT aL
Qrradtl Qerwided by AQaks Ko Qvchr ex ak Oecd aid

avealeblea ON Domeign Name (Lsserv?’
My fees are 3 for travel and § for services, for a total of $ 0.00

i declare under penalty of perjury that this information is trae.

Dat: O F-2G- 2020 Ok 4 =] ad

Server 's signature

OBRDAH OWE OR Qe
Printed nome and title

? CS Bvt \CCS
Gracy belt, a QcHFE %

Sais ¢ wdedress
Additonal mformation regarding attempted service, ete:

Coe ahawke | Contd: ns OS Soyvsce and

eme\ Grewnicatson
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 145 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 55 of 62

AO 440 (Rev, 80:42) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE :
)
)
Plainufis) )
v. Civil ActionNo. - TDC-20-1066
)
CHEATERPICTURE COM. et al. , }
}
}
Defendant(s} )

SUMMONS IN A CEVIL ACTION

To: ‘Defendani's name and address) CHEATERPICTURE COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT. Michae! Goldfarb/Designated Agent
1300 FE. Missouri Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit bas been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) ~~ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. t2 {a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion ander Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are:

Obadiah O Kegege
P.O Box 1153
Greenbelt, MD 20768, USA

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: 6/16/2020
Signature of Clerk rk or Deputy Clerk
var Case 8:20-ov- 08 ASE TBELARENE ? RES BPTI SO EES TEE SP
™ Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATERPICTURE.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:07 PM
To: pw-d2fffc012d0abb0b1c63676abedfb3a8 @privacyguardian.org
Ce: legal@namesilo.com, abuse@namesilo.com

Dear CHEATERPICTURE.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 55 0f62: SUMMONSIN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERPICTURE.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - cheaterpicture.com.jpg
1471K

=} Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

p US District Court - Complaint_ 8-20-CV-01066-TDC. pdf
— 3790K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar2807378302252894 709&simpl=msg-a%3Ar280737830... 1/2
iJ - istrict.C Cc No.; 8:20-CV-01066-TDC_ CHEATERPICTURE.COM
mer2020 Case 8:20-cy-0108b- THe bocument” Filed 07/2820 Page 147 of 162
=] Certificate of Service - CHEATERPICTURE_COM.pdf
422K

= CHEATERPICTURE.COM Whois Lookup 2020_07_26.pdf
— 73K

=) CHEATERPICTURE.COM ICANN Lookup 2020_07_26.pdf
— 135K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar2807 378302252894 709&simpl=msg-a%3Ar280737830... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 148 of 162
>.
Naa, Sa

Wk 26 £024

ston
Case No.: 8:20-CV-01066-TDC FOr

a Al
= é a ner
= ara OK
CERTIFICATE OF SERVICE DA tee

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 57 of 62: SUMMONS IN A CIVIL ACTION

8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (INTERNETCHEATER.COM) Up-to-date contact information/email as provided by ICANN

were served via email to INTERNETCHEATER.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: INTERNETCHEATER.COM

Domain Registrant Email: pw-a2f10b74a4605250b723daad7b7e993d@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 149 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 58 of 62

AO 440 (Rev. G612) Samtons in a Covil Action (Page 2)
Civil Action No. TDC-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) pe nin not Ane dor - Com
was received by me on (duie} G | Qn | 20

[7 I personally served the summons on the individual at place}

On fdaie) ; Or

CJ Llett the summons at the individual’s residence or usual place of abode with (name)
,a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

O ft served the summons on fname of individual) . whe ts
designated by law to accept service of process on behalf of (name ef erganization}

On (date) , or

) T returned the summons unexecuted because ,or

pores (specify): i Saved Awan hyackay, Com VS m5) EN
oer emt Qvorided Ly Ade Ragetrar oF Record,
Onan auras nda hes on Domain NVeme, Les oR rs

My fees are $ for travel and $ lor services. for a total of & 0.00

I dectare under penalty of perjury that this information is true.

Dae: OF-2E-2O 20 6 eed Lk & snes

Server 's srgaiure

OsADaAW & Le Gege
Prinigd name and title
Es

Bo~ \\SS
Grsenbekt mo 2H Y

Server 8 addresx
Additional information regarding attempted service, ete:
S akeached Cox miicsla oy Sermnte An 4

wmak Com mren . Cation
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 150 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 57 of 62

AO 440 (Rev. G@12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

tor the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaincifits; )
¥. Civil Actiun No. TDC-20-1066
)
INTERNETCHEATER COM. et a! . )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendani’s name and address) INTERNETCHEATER COM
C/O Dornain Registrar of Record - NAMESILO LLC
ATT: Michae! Goidfarb/Designated Agent
1300 E Missoud Avenue.
Suite A-110.
Phoenix. AZ 85014

A lawsuit has been fled against vou.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or emplovee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3)-— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Obadiah O Kegege
PO. Box 1153
Greenbelt, MD 20768, USA

If you fad to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

As / me

t vk. ar
CLERK OF COURT ey
Qs 4

 

Date: 6/16/2020

Signature of ‘Clerk or Deputy Clerk
il- istri 8: 1 TDC INTERNET
a Case 8:20-cv-0f086- TOO S8cuinent 7 Filed 07/28/20" Page 151 of 162
™I Gmail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC INTERNETCHEATER.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:10 PM
To: pw-a2f10b74a4605250b723daad7b7e993d@privacyguardian.org
Ce: legal@namesilo.com, abuse@namesilo.com

Dear INTERNETCHEATER.COM,

Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 57 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of INTERNETCHEATER.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILO LLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,
Obadiah Kegege

P.O. Box 1153

Greenbelt, MD 20768, USA
July 26, 2020

6 attachments

Court Summon - internetcheater.com.jpg
1427K

ar] Case Management Order 8-20-CV-01066-TDC.pdf
1136K

US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
w
3790K

https://mail.google.com/mail/u/17ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar6980546 145255330541 &simpl=msg-a%3Ar698054614... 1/2
1/27/2020 U nc N -20-CV-010' BDO Dade 1a o iM
f Case 8:20-cv-O1066- Oe Socument Fe led 07/28/20 Page 152 of 162
] Certificate of Service - INTERNETCHEATE
426K
= INTERNETCHEATER.COM Whois Lookup 2020_07_26.pdf
73K
=) INTERNETCHEATER.COM ICANN Lookup 2020_07_26.pdf
— 135K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a %3Ar6980546 145255330541 &simpl=msg-a%3Ar698054614... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 153 of 162

a,

lg, et
Case No.: 8:20-CV-01066-TDC Uy 25 . Re,
020

&. OF ee.
= Ug tie...
CERTIFICATE OF SERVICE a ae

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 59 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant's (DONTDATEACHEATER.COM) Up-to-date contact email as provided by ICANN

were served via email to DONTDATEACHEATER.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: DONTDATEACHEATER.COM
Domain Registrant Email: pw-aee84d3145fe0a3538e416a89b53e794@privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 154 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 60 of 62

AQ 440 (Rey. 06/123 Summons ma Civil Actian (Page 2)

Civil Action No. TOG-20-1066

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This suminons for frame of individual and thle. if anv) \ Jon A ew cn woNtig, Come
was received by me on (die; 6 Anh | 20

7 I personally served the summons on the individual at glace;

ON felestit) , Or

TF [left the summons at the individual’s residence or usual place of abade with sume)

, a person of suitable age and discretion who resides there,

on date} , and mailed a copy to the individual’s fast known address; or

{1 | served the summons on (neue uf individual) . who is

designated by law to accept service of process on behalf of (name of organization)

on (date) , OF

(J fd returned the summons unexecuted because

Pother repecitii: Gexwved Dont dcteo chest. Com ues Ne SE crak
Oiomatl Provide d by Vi2air Doman Ra 4s ths ony Racerd
aAneX& ay aNelela on Doman hWame Leoku? .

My fees are $ for travel and § tor services, for a total of $ 6.00

I declare under penalty of peryury that this information ts true.

Dae: OFT 26 -~2020 © \erc Ach, + :

Servers signature

OQKPratt o- KERESR
Printed name antl file

R- so Bex \Sss

Arsanboat, Mb 2oFhB

Server's address

Additional information regarding attempted service, etc:

Gee oe Me A Card Pot. cf Sax Vice and

amal Cemmens CeKian
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 155 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 59 of 62

AO 440 (Rev. @6°)2) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
}
}
Piainiifi(s) )
v. Civil Action No. TDC-20-1066
)
DONTDATEACHEATER COM, et ai. . )
)
)
Defendunys) )

SUMMONS IN A CIVIL ACTION

To: Defendant's name ani addevss) DONTDATEACHEATER.COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goidfarb/Designated Agent
1300 E. Missoun Avenue,
Suite A-110,
Phoenix, AZ 85014

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you recerved it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}{2) or (3) — you must serve on the plaintiff an answer to the attached complaint or 2 motion under Rule 12 of
the Federal Rules of Crvil Procedure. The answer or motion must be served on the plaintif or plaintiff's attorney.
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

If vou fail to respond, judgment by default will be entered agaist you for the relief demanded in the complaint.
Yau also must file your answer or motion with the court.

   

y
ey

j iy
CLERK OF COURT Yi.

a>

Date: 6/16/2020
Signature of Clerk or Deputy Clerk
manne) ase 8:20-ov- BROKE ERS BEEMAN FFT EY BRPIO” PEGS ESE Pte
™| G ma | | Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC DONTDATEACHEATER.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:12 PM
To: pw-aee84d3145fe0a3538e4 16a89b53e794@privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear DONTDATEACHEATER.COM,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 59 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of DONTDATEACHEATER.COM up-to-date contact email available on the
Whois.com Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN)
Domain Name Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - dontdateacheater.com.jpg
1440K

a Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

«i US District Court - Complaint_ 8-20-CV-01066-TDC. pdf

— 3790K
=) Certificate of Service - DONTDATEACHEATER_COM.pdf

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar5804 2938 18059182544&simpl=msg-a%3Ar580429381... 1/2
reraeas Case 8:20-ev-BI06SS BE" BELTON 7 Flo ERIN” Pe Toor at

«) DONTDATEACHEATER.COM Whois Lookup 2020_07_26.pdf
— 74K

red DONTDATEACHEATER.COM ICANN Lookup 2020_07_26.pdf
135K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar58042938 180591 82544&simpl=msg-a%3Ar580429381... 2/2
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 158 of 162

= Fag,
Case No.: 8:20-CV-01066-TDC : "Phe,
s YY hae
Jy in RSA
“8 299
cf
CERTIFICATE OF SERVICE % ; CP

=P,
|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 26" day of July, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 61 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER

8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Defendant’s (CHEATERRADAR.COM) Up-to-date contact information/email as provided by ICANN

were served via email to CHEATERRADAR.COM using the official email provided by the Domain
Registrar of Record NAMESILO LLC, and available on the internet Domain Name Registration Lookup as
required by the Internet Corporation for Assigned Names and Numbers (ICANN):

Domain Name: CHEATERRADAR.COM

Domain Registrant Email: pw-9e89361280d43b27ce97024d45c4f4f4@ privacyguardian.org

Domain Registrar Email: abuse@namesilo.com

The Domain Registrar of Record NAMESILO LLC has been copied all the above mentioned documents
using the following emails: legal@namesilo.com, abuse@namesilo.com

Attached hereto is a true and correct copy of the email communication.

/s/ Obadiah O. Kegege
Obadiah O. Kegege
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 159 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 62 of 62

AQ) 440 (Rev. 06/12) Summons in a Crvat Action (Page 7

Civil Action No. TDC-20-1066

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (i))

This summons for (name of individual und title. if ay) ¢ \ny ooo ro Acrx - Com
was received by me on date) | 22] 20

(J I personally served the summons on the individual at glace)

ON date) :or

(J 1 Jeft the summons at the individual's residence or usual place of abode with mame)

On fare) . and mailed a copy to che individual’s last known address: or

{ E served the sunmnuns on (name of individual) , who is

On (date; ,or

J T returned the summons unexecuted because Lor

A other (specd#V: L £ or vod Chetowrod ot. Com useny a ott reve.

QM’ { Prov F qed by Cae oe Dowerain Rost ox oF ReCord ana
avelealre Pn DD omein Nema Lesko :

My fees are $ a for travel and $ for services, for a total of $ 0.00

T declare under penalty of perjury that this information is true,

Date: oF -26-Qve20 eNy eA ch. Ae :

Server's signature

ODEADAM ©. KEGESE

Printed same and title

P'O BoX WSS
reanlodt, MD 20%6 8

Server's address
Additional information regarding attempted service, ete:
Cian atk ached Cat eG of Cowcte Ry. a

Su onl Oe hn AUETY Ca Tien .
Case 8:20-cv-01066-TDC Document 7 Filed 07/28/20 Page 160 of 162
Case 8:20-cv-01066-TDC Document5 Filed 06/16/20 Page 61 of 62

AQ 440 (Rev, (0/12) Sunenens ina Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Maryland
OBADIAH OSEKO KEGEGE
)
)
Plaintiffs) )
. Civil Action No, TDC-20-1066
)
CHEATERRADAR.COM. et al. , )
)
)
Defendant(s) }

SUMMONS IN A CIVIL ACTION

To: (Befendan's name and address) CHEATERRADAR.COM
C/O Domain Registrar of Record - NAMESILO LLC
ATT: Michael Goldfarb/Designated Agent
1300 E. Missoun Avenue,
Suite A-1106.
Phoenix, AZ 85014

A lawsuit has been filed against vou.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if vou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P, 12 (a){2) or (3) —— vou must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federa! Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are:

Obadiah O Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

9()2
Date. 0/16/2020

Signature of Clerk or Deputy Clerk
MATA Case 8:20-0v-01 088 HSE BSE RERY “FISD MSEIES WEDE ET oP 62

Mm (mail Obadiah Kegege <obadiahke@gmail.com>

US District Court Case No.: 8:20-CV-01066-TDC CHEATERRADAR.COM

Obadiah Kegege <obadiahke@gmail.com> Sun, Jul 26, 2020 at 7:15 PM
To: pw-9e89361280d43b27ce97024d45c4f4f4 @privacyguardian.org
Cc: legal@namesilo.com, abuse@namesilo.com

Dear CHEATERRADAR.COM ,
Please find the attached documents for the case | filed against you at the US District Court:

8:20-CV-01066-TDC, Document 5, Pg. 61 of 62: SUMMONS INA CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT

CERTIFICATE OF SERVICE

Also, attached are the printouts of CHEATERRADAR.COM up-to-date contact email available on the Whois.com
Domain Name Lookup and on the Internet Corporation for Assigned Names and Numbers (ICANN) Domain Name
Registration Lookup, as of July 26, 2020.

Copied: NAMESILOLLC (legal@namesilo.com, abuse@namesilo.com)

Respectfully submitted,

Obadiah Kegege
P.O. Box 1153
Greenbelt, MD 20768, USA

July 26, 2020

6 attachments

Court Summon - cheaterradar.com.jpg
1476K

5} Case Management Order 8-20-CV-01066-TDC.pdf
— 1136K

«i US District Court - Complaint_ 8-20-CV-01066-TDC.pdf
Py
— 3790K

) Certificate of Service - CHEATERRADAR_COM.pdf

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=pt&search=all&permmsgid=msg-a%3Ar-6278950503840774792&simpl=msg-a%3Ar-62789505... 1/2
wea pore Case 8:20-cv-01808-T Be Boctinent ? Filed 07/28/20 Page 16> of 162

4} CHEATERRADAR.COM Whois Lookup 2020_07_26.pdf
— 73K

= CHEATERRADAR.COM ICANN Lookup 2020_07_26.pdf
— 135K

https://mail.google.com/mail/u/1 7ik=558bb63ff3&view=ptésearch=all&apermmsgid=msg-a%3Ar-6278950503840774792&simpl=msg-a%3Ar-62789505... 2/2
